Exhibit 10.1

 
UBS Master Agreement
 
between
 
Cicero Inc,
8000 Regency Parkway
Suite 542
Cary, NC 27518
 
(hereinafter referred to as ‘Supplier’)
 
 
and
 
UBS AG
 
677 Washington Boulevard
 
Stamford Connecticut
 
 
 (hereinafter referred to as ‘UBS’)
 
 
(each also referred to as ‘Party’ and together as ‘Parties’)
 


 
UBS Master Agreement
 
1/42

--------------------------------------------------------------------------------

Exhibit 10.1
 



Table of contents
 

1. Subject of this UBS Master Agreement 2. Overview 3. Introduction 4. Products
and Services 5. Payment and other financial provisions 6. Warranties 7.
Intellectual Property 8. Intellectual Property Rights Infringement Indemnity 9.
Remedies and Liabilities 10. Term and Termination 11. Confidentiality and Data
Protection 12. Miscellaneous 13. Signatures 14. Exhibits

 
 
2/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
1.  
Subject of this UBS Master Agreement

 
This UBS Master Agreement is dated March 2, 2012.
 
The following terms and conditions shall govern the acquisition by UBS or a UBS
Affiliate of any and all Services and/or Products from Supplier or a Supplier
Affiliate.
 
2.  
Overview

 
2.1.  
The overall structure of this UBS Master Agreement and its Exhibits, the
Schedules and their Annexes, and the Supply Orders and their Attachments is
reflected in the diagram below.

 
missing1
 
2.2.  
The documents attached to this UBS Master Agreement are referred to as
“Exhibits“. The documents attached to any Schedule are referred to as “Annexes“.
The documents attached to any Supply Order are referred to as “Attachments“.
This UBS Master Agreement together with any Exhibits form the “UMA”. The UMA
together with any Schedule(s) form the “Master Agreement”. A Supply Order
together with the UMA and the Schedule(s) listed in said Supply Order form an
“Agreement”.

 
2.3.  
The UMA specifies the terms and conditions under which Supplier shall supply
Services and/or Products to UBS and any UBS Affiliate worldwide as further
specified in the relevant Schedules and Supply Orders. The terms and conditions
relating to a Supply Order shall incorporate all of the provisions of the UMA
and its relevant Schedule(s) together with any Special Terms contained in a
Supply Order. Each executed Agreement will be a separate and divisible contract.
If a Supply Order is executed by a UBS Affiliate, any reference to UBS in the
Master Agreement shall - for the scope of the applicable Agreement - refer to
the contracting UBS Affiliate and likewise if a Supply Order is executed by a
Supplier Affiliate, any reference to Supplier in the Master Agreement shall -
for the scope of the applicable Agreement - refer to the contracting Supplier
Affiliate (and both UBS Affiliate and Supplier Affiliate accordingly as “Party“
or “Parties“).

 
 
3/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
2.4.  
To be valid, the UMA, any Schedule(s), and any Supply Order(s) must be signed by
two UBS Authorized Personnel, where at least one is signed (or authorized) by
SDM, and an authorized representative of Supplier.

 
3.  
Introduction

 
3.1.  
Interpretation

 
(a)  
In the UMA, its Schedules and Supply Orders unless the context otherwise
requires:
 
“Acceptance” means written confirmation by UBS that Products, Services and/or
Work Product(s) meet UBS’s acceptance criteria as specified in the relevant
Schedule and/or Supply Order, and “Accepted” shall be construed accordingly;
 
“Affiliate” means any entity:
 
(i)  that controls a Party;
 
(ii)  that is controlled by a Party; or
 
(iii)  that is controlled by an entity that also controls a Party,
 
where “control” includes direct or indirect control;
 
“Agreement” shall have the meaning as defined in clause 2.2;
 
“Annex” shall have the meaning as defined in clause 2.2;
 
“Applicable Requirements” means all laws, regulations, governmental,
quasi-governmental or regulatory rules, orders, decrees, guidelines,  codes of
practice or technical, safety or other standards which are: (A) related to the
provision or receipt of the Products and/or Services (B) related to acts
undertaken (or required to be undertaken) in connection with the Master
Agreement and/or Agreement, (C) referred to in the Master Agreement and/or
Agreement or (D) of general application to Supplier, the Supplier Affiliates or
Subcontractors and its/their business;
 
“Attachment” shall have the meaning as defined in clause 2.2;
 
“Business Day” means, unless provided otherwise in a Supply Order, any Monday to
Friday throughout the year, except for holidays at the respective Location;
 
“Charges” means those fees payable by UBS to Supplier as set out in the relevant
Schedule and/or Supply Order and/or depending on context, an invoice reflecting
these;
 
“CID“ or “Client Identifying Data“ shall have the meaning defined in Exhibit 3
(Data Protection Exhibit);
 
“Confidential Information” means any business, employee, client or customer
information or data which is disclosed to or otherwise comes into possession of
a Party, whether before, on or after the date of the UMA, whether verbally, in
writing, electronically or by any other means, or whether directly or indirectly
as a result of the Master Agreement and/or any Agreement and which is of a
confidential nature (including for the avoidance of doubt the existence and
terms of the Master Agreement and/or any Agreement, any information relating to
each party's business affairs, operations, products, processes, methodologies,
formulae, plans, intentions, projections, know-how, intellectual property
rights, trade secrets, market opportunities, suppliers, clients and customers,
marketing activities, sales, software, computer and telecommunications systems,
costs and prices, wage rates, records, finances and personnel).. Confidential
Information shall in any case include Personal Data, CID and UBS Price Sensitive
Information.  Except where otherwise agreed in writing by the Parties with all
copies marked, Confidential Information does not include: manuals for released
Products; data on the performance and scalability of the Product or the quality
of the Services provided by Supplier.

 
 
4/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
“Contract Year” means, in the context of the Master Agreement a year which
starts on the commencement date of the UMA as per clause 10.1 (a), or the
anniversary of this date, or in the context of an Agreement a year which starts
on the Effective Date of the relevant Supply Order, and in each case the final
Contract Year shall be deemed to end on the date of termination or expiration of
(as applicable) the Master Agreement or the relevant Agreement;
 
“Data Processor” shall have the meaning as defined in Exhibit 3 (Data Protection
Exhibit);
 
 “Documentation” means any documentation, in any form, related to the Products
or the Services including any specification, user manuals, systems manuals,
operating manuals, programming manuals, physical planning guides and set up or
installation guides;
 
“Effective Date” means the date when each Agreement shall come into effect;
 
 “Exhibit” shall have the meaning as defined in clause 2.2 (the Exhibits are
listed in clause 14);
 
“Force Majeure Event” shall have the meaning as defined in clause 12.4;
 
“Hardware” means any hardware provided by Supplier under the respective
Agreement;
 
“Intellectual Property Rights” mean, to the extent that any of the following are
recognized in any jurisdiction, any intellectual property and/or proprietary
rights in (A) patents and patent applications, (B) registered, unregistered or
otherwise protected trademarks, trade names and service marks and protection
from trademark dilution, (C) copyright and derivative works thereof, and other
rights to works of authorship (whether registerable or not) including software
(object and source code), and applications for registration thereof, (D)
registered and unregistered designs rights and applications for registration
thereof (E) database rights, semiconductor topography rights and proprietary
data, (F) internet domain names and applications and reservations thereof, (G)
proprietary and confidential information, trade secrets, and proprietary
know-how not otherwise described in (A) through (F) above, (H) any and all
common-law or equitable rights relating to any of the foregoing, (I) all other
intellectual property and equivalent or similar forms of protection existing
anywhere in the world and (J) all rights to obtain renewals, continuations,
divisions or other extensions of legal protections pertaining thereto;
 
“Location(s)” means any UBS Site or Non-UBS Site at which the Services are to be
performed or to which Products have to be delivered as specified in the relevant
Supply Order;
 
 “Master Agreement” shall have the meaning as defined in clause 2.2;
 
“Non-UBS Sites” means any sites not owned or controlled by UBS or any UBS
Affiliate specified in accordance with the relevant Supply Order at which the
Services are to be performed;
 
“Personal Data“ shall have the meaning as defined in Exhibit 3 (Data Protection
Exhibit);
 
“Pre-Existing Intellectual Property” means UBS Pre-Existing Intellectual
Property and Supplier Pre-Existing Intellectual Property;
 
“Products” means any Hardware, Software or other goods provided by Supplier
under the respective Agreement;
 
“Regulator” means any financial or other regulator (whether established by
legislation or otherwise) having jurisdiction over UBS, any UBS Affiliate or
Supplier, in any relevant territory;
 
“Restricted Country“ shall have the meaning as defined in Exhibit 3 (Data
Protection Exhibit);
 
“Schedule” means a schedule of the UMA and any Annexes to such schedule, which
form an integral part of the UMA and contain additional provisions specific to
the nature of the Products and/or Services to be procured;
 
“SDM” means UBS's Supply & Demand Management organization;
 
“Services” means any services and Work Product(s) (if any) provided by Supplier
and/or Staff under the respective Agreement (including consultancy services,
software development, software support and maintenance, hardware maintenance or
outsourcing services) as well as any warranty remedies provided by Supplier free
of charge to UBS and/or the UBS Affiliates;
 
“Software” means any software program in object code or Source Code form
provided by Supplier under the respective Agreement;

 
 
5/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
“Source Code” means in relation to any Software, (A) electronic and hard copy
versions of the set of human readable, higher level programming language
instructions or statements in which the Software was written; (B) any icons,
graphics, sound files, database schemas, configuration files or other resources
which form part of the Software and (C) any additional documents and information
as UBS may reasonably require to maintain, modify, alter, upgrade, develop or
enhance the Software or any part thereof;
 
“Special Term” means any provision which is contained in a particular Supply
Order, which shall amend the UMA and/or the respective Schedule(s) for that
particular Agreement only;
 
“Staff” means the natural persons who provide the Services on behalf of
Supplier, who may be employees of Supplier or Subcontractors, self-employed or
supplied by a Subcontractor or other third party (including a Supplier
Affiliate);
 
“Subcontractor” means a person or entity providing elements of the Services to
Supplier, including processing or storing UBS Data or other assets of UBS on
behalf of Supplier arising from the Services, as listed in the relevant Supply
Order or as otherwise agreed between the Parties in accordance with clause 4.4;
 
“Supplier” shall have the meaning as defined on page 1;
 
“Supplier Person” means an officer, agent, director, employee, contractor or
advisor of Supplier, any Supplier Affiliate, or any Subcontractor;
 
“Supplier’s Pre-Existing Intellectual Property” means any output, whether
electronic, documentary, tangible or intangible, the Intellectual Property
Rights in which:

 
(i)
are owned by or licensed to Supplier prior to the delivery of the applicable
Services to UBS, as modified and enhanced or which were developed by Supplier
other than as a result of or in connection with the Master Agreement and/or any
Agreement regardless of the date of creation; and

 
(ii)
are identified in writing as being owned by or licensed to Supplier on delivery
of the same to UBS;

 
 
“Supply Order” means a separately and duly executed document and any Attachments
thereto describing the Services, Products, Work Product(s) or any other
deliverables to be provided by Supplier.
 
 “Supply Order Number” means the reference number for each Supply Order as
assigned by the contract governance process or otherwise agreed between the
Parties;
 
“Term” means the term of any Agreement as stated in the relevant Supply Order or
which, in the absence of any expressly stated period, shall be the duration of
any relevant Services, term of any license granted or the period until final
Acceptance of the last Product to be delivered to or Work Product to be produced
for UBS, as applicable, whichever is the later;
 
“UBS” shall have the meaning as defined on page 1;
 
“UBS Authorized Personnel” means such personnel of UBS, authorized to execute
the Master Agreement and Supply Orders, such person or persons being listed in
the relevant Schedule or notified to Supplier by UBS from time to time in
accordance with clause 12.2;
 
“UBS Data” means all information and data (including Confidential Information)
which is disclosed by UBS and/or UBS Affiliates to or otherwise comes into the
possession of Supplier, its Affiliates or Subcontractors, directly or indirectly
as a result of the Master Agreement and/or any Agreement;
 
“UBS Person” means an officer, agent, director, employee, contractor or advisor
of UBS or any UBS Affiliate;
 
“UBS Policies” means all UBS policies, standards, guidelines and rules in force
from time to time which UBS and/or any UBS Affiliate has communicated to any of
Supplier or its Staff, and/or to any of Supplier Affiliate or its Staff in
writing (including by way of a UBS Supplier Code of Conduct and/or posting on a
UBS website (which UBS will provide a link to same) specifically for
communicating UBS Policies that may be in place from time to time);

 
 
6/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
“UBS Pre-Existing Intellectual Property” means any output (including reports,
documents, templates, studies, software programs in both source code and object
code form, specifications, business methods, tools, methodologies, processes,
techniques, analytical frameworks, algorithms, know-how, processes, products
documentation, abstracts and summaries), whether electronic, documentary,
tangible or intangible, provided by UBS and/or any UBS Affiliate to Supplier to
assist in the performance of the Services, the Intellectual Property Rights in
which are owned by or licensed to UBS or any UBS Affiliate;
 
“UBS Price Sensitive Information” means any of the following information:
unpublished information (i.e. information which has not been disseminated to the
public via a broad means, such as the news media, press releases, financial
publications, wire services or public disclosure statements), which relates,
directly or indirectly to a particular security, debt security or other
financial instrument of any kind and any related derivative or to a particular
legal entity or other party which has power to issue or has issued security,
debt security or other financial instrument of any kind and any related
derivative or a shareholder or officer of that legal entity and not to security,
debt security or other financial instrument of any kind and any related
derivative, is specific or precise and would reasonably be expected to have a
material effect on the market price of those security, debt security or other
financial instrument of any kind and any related derivative or on the market
price of related security, debt security or other financial instrument of any
kind and any related derivative, if published. It includes non-public CID and
information in respect of a company’s profit projections, dividend intentions,
forthcoming issues (whether primary or secondary), potential bids or corporate
restructuring. It also includes UBS internally-generated information such as the
intentions and dealings of fund managers, market makers’ positions,
pre-publication research recommendations, etc.;
 
“UBS Sites” means UBS’s sites or those of any UBS Affiliate specified in
accordance with the relevant Agreement at which the Services are to be performed
or the Products delivered to;
 
“UBS Software” means any software owned by or licensed to UBS or a UBS Affiliate
not provided by Supplier hereunder;
 
“UBS Systems” means any software, hardware, telecommunications or other systems
or equipment owned by or licensed / leased or provided as a service by a third
party to UBS or a UBS Affiliate;
 
“UMA” shall have the meaning as defined in clause 2.2;
 
 “Wholly Owned Affiliate” means an Affiliate of Supplier, which Affiliate is (in
each case either directly or indirectly) a wholly owned subsidiary entity of
Supplier, an entity which wholly owns Supplier, or a wholly owned subsidiary
entity of an entity which wholly owns Supplier; and
 
“Work Product(s)” means all output whether electronic, documentary, tangible or
intangible created as a result of the Services required to be undertaken by
Supplier, including (without limitation), all inventions, discoveries,  business
methods, papers, documents, memos, letters, databases, drawings, source code,
object code, data dictionaries, user manuals, data or other deliverables, or
other printed, written or computer material created by Supplier, any
Subcontractor and/or Staff in connection with the provision of the Services;

 
(b)  
In the Master Agreement and/or any Agreement, a reference to a statute or
statutory provision includes:

 
(i)
any subordinate legislation made under it; and

 
(ii)
any statute or statutory provision which modifies, consolidates, re-enacts or
supersedes it.

 
 
7/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(c)  
A reference in the Master Agreement and/or any Agreement to:

 
(i)
the singular includes the plural and vice versa and words in one gender include
both genders;

 
(ii)
any Party includes its successors in title and permitted assignees; and

 
(iii)
an “entity” includes any individual, firm, body corporate, association or
partnership, government or state (whether or not having a separate legal
personality).

 
 
(d)  
To the extent of any conflict, the various parts of the Master Agreement and
Agreement shall prevail over each other as follows:

 
(i)
the provisions of the UMA shall take precedence over the provisions of the
Schedules and the Supply Orders unless, and to the extent that:

 
1.  
a Schedule expressly states the contrary intention by explicit cross reference
to the affected provision(s) of the UMA (and in any case, the provisions
specific to the type of Products or Services governed by the respective Schedule
shall not be deemed to be conflicting solely due to the omission of such
specifics in the UMA); or

 
2.  
a Supply Order expressly sets forth the terms which are intended to prevail over
those in the UMA, in the Special Terms section of such Supply Order, and such
Supply Order is duly signed by both Parties; and

 
(ii)
the provisions of a Schedule shall take precedence over the provisions of a
Supply Order unless, and to the extent that a Supply Order expressly sets forth
the terms which are intended to prevail over those in the Schedule, in the
Special Terms section of such Supply Order, and such Supply Order is duly signed
by both Parties.

 
(iii)
the provisions of any Supply Order shall prevail over any Attachments.

 
(e)  
The Master Agreement and/or any Agreement overrides and takes the place of any
other terms or conditions emanating from or referred to by Supplier or UBS in
relation to the subject matter of the Master Agreement and/or any Agreement,
including any terms and conditions printed on Supplier’s invoices and/or on
UBS’s purchase orders. Additionally, any documents referenced by Supplier in a
Supply Order or an Attachment (e.g. reference to any web page) are only valid if
duly signed by UBS and attached to the Supply Order or Attachment.

 
(f)  
In the Master Agreement and the Supply Orders the use of the term “include” or
its derivatives means “including without limitation”.

 
3.2.  
Severability
 
To the extent that any provision of the Master Agreement and/or any Agreement is
found by any court or competent authority to be invalid, unlawful or
unenforceable in any jurisdiction, that provision shall be deemed not to be a
part of the Master Agreement and/or the respective Agreement, and such finding
shall not affect the enforceability of the remainder of the Master Agreement
and/or the respective Agreement nor shall it affect the validity, lawfulness or
enforceability of that provision in any other jurisdiction. Any such invalid,
unlawful or unenforceable provision shall be deemed replaced with a valid,
lawful and enforceable provision as similar to the invalid provision and its
original purpose as possible by law.

 
3.3.  
Governing Law and Jurisdiction
 
The Master Agreement and, unless expressly provided otherwise therein, any
Agreements concluded under the Master Agreement, this Agreement shall be
governed and construed in accordance with the laws of the state of New York,
without reference to its conflicts rules.  In no event will this Agreement be
governed by and the parties explicitly agree to opt out of the Uniform Computer
Information Transactions Act.  If the parties fail to resolve the dispute in
accordance with the procedures set out in clause 12.3, the parties irrevocably
agree that the state and federal courts located in New York shall have exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Master Agreement and/or any Agreements.  Supplier (including for the
avoidance of doubt its Affiliates) waives any objection to proceedings in any
such courts on the ground of venue or on the ground that the proceedings have
been brought in an inconvenient forum.

 
3.4.  
Entire Agreement

 
(a)  
The Master Agreement and/or any Agreements set out the entire agreement and
understanding between the Parties with respect to its subject matter and
supersede:

 
(i)
all previous agreements, promises, proposals, representations, understandings
and negotiations, whether written or oral, between such Parties pertaining to
such subject matter, and

 
(ii)
all terms of any “shrink-wrap“, “click-wrap“ or “web-wrap” agreements, terms of
service or terms of use or different or additional terms and/or conditions
presented with, online, or incorporated into any Products, Services, Work
Product(s) or  invoices, whether (i) and (ii) above are with a UBS Affiliate
and/or Supplier Affiliate. However, unless expressly stated to the contrary, the
Master Agreement and/or Agreement are not to supersede, or otherwise change, the
Parties respective rights and duties under any previously executed written
agreement between them or their Affiliates relating to any transactions outside
of the scope of the subject matter set forth in the Agreement. 

 
 
8/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(b)  
Each Party acknowledges that it has entered into the Master Agreement and any
Agreement in reliance only upon the representations, warranties and promises
specifically contained or incorporated in the UMA, the relevant Schedule(s) and
Supply Order and, except as expressly set out or referred to herein or in the
relevant Agreement, each Party shall have no liability in respect of any other
prior representation, warranty or promise unless it was made fraudulently.

 
3.5.  
Relationship of the Parties

 
(a)  
The Parties acknowledge that they are independent contractors. Nothing in the
Master Agreement and/or any Agreement shall render any member of the Staff an
employee, agent or partner of UBS or any UBS Affiliate and no member of Staff
shall hold themselves out as such. Both Parties declare that they have no
intention, for any purpose whatsoever, to form a corporate, corporate-like or
other partnership. UBS shall not be liable for any of the acts or omissions of
Supplier and/or the Staff.

 
(b)  
Supplier shall be solely responsible for the payment of compensation of its
Staff, and for any worker’s compensation, disability benefits, unemployment
insurance, withholding or employment-related taxes and visa costs for Staff.
Supplier shall inform its Staff that they are not entitled to the provision of
any UBS employee benefits.

 
(c)  
In the event that the Master Agreement and/or any Agreement authorizes Staff to
interact with third parties, whether orally or in writing, on behalf of UBS,
Supplier shall ensure that the Staff shall present themselves as acting on
behalf of UBS (or such other manner of presentation as UBS may specify in the
Master Agreement and/or any Agreement, including in any applicable UBS Policy,
or as notified by UBS from time to time) and not as employees of UBS.

 
3.6.  
Third Party Rights

 
(a)  
Any UBS Affiliate that receives, directly or indirectly, Products or Services
under an Agreement, whether or not named in that Agreement, may enforce the
terms of that Agreement.

 
(b)  
Supplier or any Supplier Affiliate's sole right of action under a Supply Order
against UBS (including for the avoidance of doubt its Affiliates) shall be
against the UBS entity that entered into such Supply Order.

 
(c)  
Except for UBS Affiliates, no third party may enforce the terms of the Master
Agreement and/or any Agreement. The Master Agreement and/or any Agreement may
nevertheless be varied by the relevant Parties without the consent of any third
party.

 
4.  
Products and Services
 
The following provisions apply where the Parties wish to provide for the Master
Agreement and any Agreement to cover the supply of Products or the provision of
Services to UBS and UBS Affiliates. The Products and Services may be received
and used by UBS, any UBS Affiliate and any other person or entity authorized by
UBS or UBS Affiliates to receive and/or use the Products and Services, in UBS’s
and each UBS Affiliate’s sole discretion.

 
4.1.  
Ordering

 
(a)  
With respect to each country or group of countries, if applicable, the Parties
may at any time request a Supply Order to be executed (and therefore an
Agreement to be entered into) by

 
(i)
the appropriate Supplier Affiliate(s), (provided that such Affiliate is a Wholly
Owned Affiliate) to provide and/or

 
(ii)
the appropriate UBS Affiliate(s) to receive

 
Products and/or Services pursuant to the Master Agreement and/or any Agreement.
Any such Supply Order may set forth any supplementary provisions either (A)
required by local law (“Local Law Matters“) or (B) any Special Terms appropriate
due to the circumstances.
 
 
9/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(b)  
To be valid, any Supply Order must be assigned a Supply Order Number (and signed
by two UBS Authorized Personnel, where at least one is signed (or authorized) by
SDM, and an authorized representative of Supplier, as set forth in clause 2.4).
Each Supply Order (including any Special Terms) so executed will, together with
the UMA and the relevant Schedule(s), form an Agreement which shall be effective
no later than upon the commencement of the delivery of Products or the provision
of Services. UBS shall not be liable to pay any Charges for Services or Products
provided by Supplier under an improperly authorized Supply Order. In the event
that Supplier has any doubt as to whether a Supply Order has been authorized
properly, Supplier shall discuss the matter with UBS’s manager prior to
commencing the Services or providing the required Products in respect of the
relevant Supply Order. If Supplier proceeds with performing the Services or
providing the Products and has not clarified the validity of a Supply Order,
then the performance thereunder shall be at Supplier’s sole expense until such
Supply Order has been validated. UBS may issue system-generated, electronic
purchase orders for the supply of Services or Products. The details with regard
thereto shall be specified in the applicable Schedule(s) and/or Supply Orders.

 
(c)  
UBS may propose changes within the general scope of the Master Agreement and/or
any Agreement at any time or as necessary to reflect the specific legal
requirements and business practices from time to time applicable in the relevant
jurisdiction in order to produce the legal and business result intended by the
Parties. If any such change causes an increase in the cost of performance to
Supplier or time required for such performance, the Parties shall negotiate
reasonably and in good faith for an equitable adjustment to the Charges and
timeframes, in line with any specific procedure or process which may be set out
in the relevant Schedule and/or Supply Order. Upon receiving a notice or request
from UBS, Supplier shall (at no additional cost to UBS) promptly submit to UBS a
change in scope proposal which shall outline in detail the required changes to
the scope of the Services and associated impact on the Charges. Any such changes
must be agreed by both Parties in writing in accordance with clause 12.7.

 
4.2.  
Location

 
(a)  
If Services are performed at UBS Sites, Supplier confirms that it will inspect
them without delay and:

 
(i)
notify UBS if such UBS Sites are not adequate to allow Supplier to perform the
Services in accordance with the terms of the applicable Agreement; or

 
(ii)
promptly raise and discuss with UBS any additional accommodation and/or
facilities that it reasonably requires to perform the Services in accordance
with the terms of the applicable Agreement.

 
(b)  
To the extent required for the provision of Services, UBS shall allow the Staff
to enter the UBS Sites during each day that such sites are open during
reasonable business hours for the purposes of providing the Services and at
other times on reasonable notice and with UBS’s prior written consent. UBS may
revoke or suspend such permission in part or in whole including in respect of
certain UBS Sites only and/or in respect of certain individuals or classes of
individuals only. Supplier agrees that its use of any UBS Site is permitted
solely on the basis that it has no right in the form of a lease, continuing
license or tenancy and that it does not have any right of sole use or possession
of any UBS Site or any part thereof. Other than for UBS Sites, Supplier shall
secure, as applicable, all Location leases, licenses, authorizations and permits
and will work with the building management company, at Supplier's sole cost and
expense, to secure and maintain the same for the Term of the relevant Agreement.

 
(c)  
Supplier shall, whenever the Staff are present on the UBS Sites, require such
Staff to adhere to the reasonable instructions of representatives of UBS and to
observe any conditions, policies or procedures applicable to them from time to
time, as communicated to Supplier or any Supplier Affiliate or the affected
Staff. For the avoidance of doubt, without limitation to the generality of the
foregoing, any conditions, policies or procedures communicated to Supplier shall
be deemed communicated to all Supplier Affiliates and Subcontractors and all
Staff under any Agreement. Upon reasonable request of UBS, Supplier shall
arrange for all or any specific individual or class of Staff, whether on or off
UBS Sites, to sign any related acknowledgements as are set forth by UBS
indicating that such Staff will comply with such conditions, policies or
procedures.

 
(d)  
Insofar as the Services are performed at Non-UBS Sites:

 
 
(i)
where a Non-UBS Site proposed by Supplier is, in the reasonable opinion of UBS,
unsuitable for the provision of the Services, UBS shall promptly notify
Supplier; or

 
 
10/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
(ii)
where a Non-UBS Site proposed by UBS is, in the reasonable opinion of Supplier,
unsuitable for the provision of the Services, Supplier shall promptly notify
UBS,

 
and, in either case, Supplier shall, if requested by UBS, find an alternative
Non-UBS Site acceptable to UBS.
 
(e)  
Supplier shall

 
(i)
obtain UBS's prior written approval of any relocation of a Supplier Location set
forth in the relevant Supply Order (“Supplier Location“);

 
(ii)
bear all of its costs of relocation of any Supplier Location; and.

 
(iii)
reimburse UBS for the costs it incurs in connection with any such Supplier
Location relocation, including any security audit thereof.

 
4.3.  
Notification

 
Supplier shall promptly notify:
 
(i)
UBS on becoming aware that Supplier, a Supplier Affiliate or a member of Staff
or its Subcontractor is in breach of any obligations under the Master Agreement
and/or any Agreement, including any failure to comply with any Applicable
Requirements or UBS Policies; and

 
(ii)
UBS on becoming aware of any management issues, security problems, system
failures and other developments which have or may have a material impact on
Supplier’s ability to provide the Services or supply the Products and comply
with its obligations in the Master Agreement and/or any Agreement;

 
(iii)
any UBS Affiliate of the existence of the Master Agreement (with a copy to UBS)
if Supplier is, during the term of the Master Agreement, discussing the
provision to the respective UBS Affiliate of products and/or services similar to
those provided under the Master Agreement.

 
4.4.  
Subcontracting

 
(a)  
Supplier may use Subcontractors (including Supplier Affiliates), provided that
UBS’s written consent is first obtained, whether or not the Subcontractor is
already in place at the Effective Date. No subcontracting shall in any way
relieve Supplier from its obligations to provide the Services and Supplier shall
at all times remain liable for any Subcontractor’s performance of Services under
the Master Agreement and/or any Agreement in accordance with its terms as if
such Subcontractor were Supplier.

 
(b)  
UBS is not responsible for the selection, instructions to and control of the
Subcontractors by Supplier.

 
(c)  
Any permitted subcontract shall include:

 
(i)
a representation that all Subcontractor personnel are employees of such
Subcontractor for tax and employment law purposes;

 
(ii)
the right for Supplier to terminate such subcontract with respect to the
Services upon request by UBS if any deficiency in such Subcontractor’s
performance is not corrected to the reasonable satisfaction of UBS within 30
days of notice thereof;

 
(iii)
a provision requiring such Subcontractor to protect Confidential Information in
accordance with the requirements of the Master Agreement and/or any Agreement,
for the benefit of UBS and its Affiliates;

 
(iv)
a representation that the Subcontractor has all necessary Intellectual Property
Rights to supply the Services to UBS in accordance with the requirements of the
Master Agreement and/or any Agreement;

 
(v)
assignment of all rights to UBS (in accordance with clause 7.2) in any Work
Product, deliverables, software, documentation, or other materials provided by
such Subcontractor, in accordance with the Master Agreement and/or any
Agreement;

 
(vi)
a provision preventing the Subcontractor from subcontracting any of the Services
subcontracted to it without the prior written consent of UBS; and

 
 
11/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(vii)
an obligation to maintain insurance to the levels required of Supplier as set
out in clause 12.5; and

 
(viii)
any other terms reasonably specified by UBS.

 
(d)  
UBS and its Affiliates shall be specified as a third party beneficiary of any
such subcontract and such subcontract shall contain the right for UBS (at its
option), to directly enforce any obligations contained in such subcontract that
deal with the protection of Confidential Information or the assignment of
Intellectual Property Rights. Supplier shall take all actions to ensure that
where its Subcontractors are responsible for any obligations dealing with the
protection of UBS’s Confidential Information or the assignment of Intellectual
Property rights, such Subcontractors shall execute directly with UBS, such
confidentiality and/or rights assignment agreements as UBS deems appropriate to
establish direct privity of contract with such Subcontractors, permitting UBS
and it Affiliates to assert in its/their own name and for its/their own benefit,
any claims alleging an improper disclosure of UBS Confidential Information or
violation of UBS Intellectual Property rights by such Subcontractor. Until
Supplier has complied with this provision, UBS may reject the affected
Subcontractors even in case of prior approval by UBS.

 
(e)  
Supplier shall be solely responsible for ensuring its Subcontractors’ full
compliance with all relevant terms and conditions of the Master Agreement and
any relevant Agreement applicable to Staff. Supplier shall be solely responsible
for all payments to its Subcontractors including any applicable taxes. A
Subcontractor may not claim performance of any obligation, any taxes,
compensations, expenses and similar directly from UBS; vice versa UBS may not
claim performance directly from the Subcontractor (except as set out in clause
4.4(d)), however UBS may be entitled to place Service requests and give
instructions to a local Subcontractor as agreed in the relevant Supply Order and
for the avoidance of doubt Supplier shall remain responsible for the performance
of the relevant Agreement.

 
4.5.  
Supplier Staff Confidentiality / Data Protection

 
(a)  
Supplier must ensure that the Staff are made aware of the confidential nature of
Confidential Information and that they are reminded of their duties of
confidentiality pursuant to their contracts of employment or their contracts for
services, as the case may be. Supplier shall ensure that, if requested by UBS,
any Staff accessing Confidential Information shall sign the Declaration of staff
member regarding data protection / privacy and client confidentiality / bank
secrecy obligations as attached as Exhibit 2. UBS shall have the right to
request written proof of these documents at any time for retention in UBS’s
files.

 
(b)  
Without prejudice to the generality of Clause 4.5(a), UBS shall be entitled to
require that Supplier procures that a member of Staff executes the Declaration
of staff member regarding data protection / privacy and client confidentiality /
bank secrecy obligations in the language of the Location in which the relevant
member of Staff is located for the purposes of providing the Services, in the
form provided to Supplier from time to time or as provided to the relevant
member of Staff. In these circumstances, the Declaration of staff member
regarding data protection / privacy and client confidentiality / bank secrecy
obligations in the respective local version shall prevail over the version
attached as Exhibit 2.

 
5.  
Payment and other financial provisions

 
5.1.  
Payment

 
(a)  
Unless expressly stated otherwise in the respective Supply Order or the
applicable Schedule, all sums due to Supplier under any Agreement shall be
payable by UBS (or the UBS Affiliate specified in the respective Supply Order)
by check or by electronic bank transfer within 45 days of receipt of a correct
and properly due invoice. Any invoice shall state the following information
together with all other information specified in the affected Supply Order:

 
(i)
the title, contract number and Effective Date of the relevant Supply Order;

 
(ii)
an invoice number, and invoice issue date;

 
(iii)
the name and address of the respective UBS manager;

 
(iv)
a description sufficient to identify of the relevant Products and/or Services;

 
 
12/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(v)
Supply Order Number (where applicable);

 
(vi)
the period to which the invoice relates;

 
(vii)
Supplier’s bank account for payment;

 
(viii)
Charges and any applicable taxes and rates of tax;

 
(ix)
Location where the Products were delivered and/or the Services were performed;

 
(x)
Supplier's address from which the supply was made;

 
(xi)
Data Universal Numbering System (DUNS) Number;

 
(xii)
Ultimate DUNS Number; and

 
(xiii)
Tax Identification Number.

 
(b)  
All invoices shall be sent to the address specified in the relevant Supply Order
or as may otherwise be notified to Supplier by UBS in writing.

 
(c)  
All invoices received may be processed worldwide by UBS, its Affiliates and/or
third parties. By virtue of accessing and processing the invoices abroad, UBS
will have to disclose the data provided on the invoices, including the banking
relationship with UBS (if any) and the account number to the UBS Affiliates
and/or third parties involved in the invoice processing (including auditing). As
a consequence, the data provided on the invoices will be subject to the laws and
regulations of the jurisdictions where the processing will take place. Foreign
laws and regulations may oblige UBS to provide access to this data to relevant
authorities.

 
(d)  
In the event that UBS has a bona fide dispute in relation to all or any portion
of an invoice submitted by Supplier, UBS may withhold payment of the amount
subject to the dispute, provided that:

 
(i)
UBS will notify Supplier in writing within thirty (30) days of receipt of
invoice of such dispute.

 
(ii)
UBS shall continue to pay the undisputed amount when it becomes due and payable
in accordance with the terms of the Master Agreement and/or the affected Supply
Order; and

 
(iii)
Supplier shall continue to perform its obligations under the Master Agreement
and the affected Supply Order.

 
(e)  
The Parties shall resolve the dispute in accordance with the procedures set out
in clause 12.3. It shall not be a breach of the Master Agreement and/or any
Agreement for UBS to withhold charges which are the subject of a dispute.

 
5.2.  
Expenses

 
Unless expressly specified in the relevant Supply Order, all sums due to
Supplier shall be inclusive of any expenses (including travel and accommodation)
Supplier may incur in connection with the Master Agreement and/or Agreement.
 
5.3.  
Taxes

 
(a)  
Taxes in the Master Agreement and/or any Agreement include all sales, import or
other taxes or duties, any value added taxes or other similar taxes and the
like, which may be chargeable by the Supplier to UBS as a result of the Master
Agreement and/or any Agreement.

 
(b)  
All prices mentioned in connection with the Master Agreement and/or any
Agreement are exclusive of any taxes (if any).

 
(c)  
UBS shall pay all applicable taxes to Supplier, except where they are only due
because of a formal or material fault by Supplier. Supplier shall be fully
responsible for collecting and, subsequently remitting all VAT, sales, use,
import, withholding or other taxes or duties that Supplier is legally obligated
to collect and remit to applicable taxing jurisdictions.

 
(d)  
If un
der any Applicable Requirements UBS is required to make any payment under the
Master Agreement and/or any Agreement subject to a tax deduction or withholding
tax, then UBS shall be entitled to deduct such amount from the amount payable to
Supplier. Unless Supplier delivers a certificate from the relevant authority
evidencing an entitlement to an exemption from such taxes, UBS shall withhold
from payments to Supplier and pay to the relevant authority withholding tax as
required by law. The withholding and payment of such tax will accordingly reduce
the amount otherwise payable under the invoices submitted by Supplier to UBS.

 
 
13/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(e)  
Supplier shall be liable for any applicable interest or penalties which may now
or hereafter be imposed by reason of Supplier's failure to collect or remit
taxes. In no event will UBS be liable for the payment of any penalties or
interest due on any taxes and Supplier expressly indemnifies UBS against any
such penalties and/or interest.

 
(f)  
Where applicable, Supplier shall ensure that its invoices to UBS meet the
requirements for deduction/claim of input VAT by UBS. If UBS should pay any tax
to Supplier and if it is later held that such tax was not due, Supplier will
refund the amount hereof to UBS, together with any interest relating thereto.

 
(g)  
UBS will cooperate with Supplier in applying for any tax reduction or deduction
permitted under any such foreign government law. Supplier will, when requested
by UBS, assist and co-operate with UBS in challenging the validity of a tax
provided that UBS shall bear Supplier's reasonable costs and expenses in
connection with any such challenge.

 
(h)  
Except to the extent expressly set forth above, UBS shall not be responsible for
the payment of any duties or taxes of Supplier or its Subcontractors.

 
5.4.  
Indemnification for Taxes
 
Each Party shall be responsible for its own income taxes on its business. If any
Party breaches its obligations to lawfully remit taxes to the applicable tax
authority relating to its own taxes under the Master Agreement and/or any
Agreement, such Party will indemnify, defend and hold harmless the other Party
in respect of such taxes and any government penalties and interest resulting
from such breach.

 
5.5.  
Set Off
 
UBS shall not be entitled to set off against any invoice otherwise payable under
the Master Agreement and/or any Agreement or the Supply Orders entered into
pursuant to its terms any amounts due and owing to UBS or any of its Affiliates
by Supplier or any of Supplier's Affiliates. Subject to clause 5.1(d), with
respect to any amount to be paid or reimbursed by UBS under the Master Agreement
and/or any Agreement, UBS may not set off against such amount any amount that
UBS believes in good faith that Supplier is obligated to pay, reimburse, credit
or refund UBS under the Master Agreement and/or any Agreement.

 
6.  
Warranties

 
6.1.  
Power to Contract

 
(a)  
UBS and Supplier hereby warrant and represent to each other that they each have:

 
(i)
all requisite corporate power and authority to enter into the Master Agreement
and each subsequent Agreement, and to carry out the transactions contemplated
hereby; and

 
(ii)
obtained and will maintain throughout the Term all consents, permissions and
licenses necessary to enable them to perform their obligations hereunder.

 
(b)  
Supplier warrants that all representations and statements, whether written or
oral, that it has made prior to any Effective Date are accurate (for the
avoidance of doubt, including representations made in any responses that were
given by Supplier or any Supplier Affiliate to an initial request for
information (RFI) or request for proposal (RFP) received from UBS or any UBS
Affiliate in respect of any particular Products, Services or Supply Orders, and
any proposal documents and any written clarifications to those documents, unless
such representation directly conflicts with the respective Supply Order).

 
6.2.  
Performance of Obligations
 
Supplier warrants and represents to UBS and the UBS Affiliates that:

 
(a)  
it will perform its obligations hereunder using the skill and care of a diligent
supplier in a professional and timely manner, with an adequate number of
competent personnel who have the necessary technical skills, qualifications,
experience, certifications and training to perform and complete the Services in
accordance with best standards and practices observed by suppliers in the upper
quartile of the industry providing similar services to those required by the
Master Agreement and the respective Supply Order;

 
 
14/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(b)  
it will perform its obligations hereunder in compliance with the UBS Policies
provided to Supplier in writing and in a safe manner which, as a minimum,
complies with all relevant health and safety and environmental legislation and
regulations applicable to the performance of the obligations under this
Agreement in all relevant jurisdictions;

 
(c)  
it will perform its obligations hereunder in compliance with any Applicable
Requirements and so as to enable UBS and UBS Affiliates to comply with their
obligations thereunder;

 
(d)  
it will perform its obligations hereunder in such a manner to ensure that it
does not, and that any Products or Work Products do not, introduce, malware
including any software viruses, trojan horses, worms, time bombs, logic bombs,
trap doors, back doors, cancelbots, spyware, botnet nodes, keyloggers, rootkits
or any other computer code, files or programs designed to disrupt, interrupt,
disable, damage, destroy or limit the functionality of any device, software,
system or telecommunications equipment (“Malware”) whether owned by or licensed
to UBS, a UBS Affiliate or otherwise or obtain any unauthorized pecuniary
advantage for any person.  Notwithstanding the foregoing, UBS agrees that it
shall be responsible for running virus scans on such software.

 
(e)  
all Products and/or Work Products provided to UBS or UBS Affiliates hereunder
shall:

 
(i)
handle data input, processing and output accurately and without interruption and
function accurately and without interruption recognizing and treating any date
at its true calendar date and any time span correctly; and

 
(ii)
be fully interoperable with any other UBS software or system which provides the
functions listed in sub-clause (i) of this clause 6.2(e);

 
(f)  
it will perform its obligations hereunder without undue disruption to UBS’s or
UBS Affiliates’ business;

 
(g)  
to the extent that it processes Personal Data as a Data Processor on behalf of
UBS and the UBS Affiliates, it shall comply with the provisions of clause 11.1
and Exhibit 3 (Data Protection Exhibit) and shall indemnify and hold harmless
UBS and the UBS Affiliates against all losses, claims, costs (including
reasonable legal fees), damages and proceedings that result from a breach of
this clause 6.2(g);  and

 
(h)  
any Documentation provided by Supplier will be reasonably sufficient for the
subsequent use of the Products or any related Work Products by UBS.

 
6.3.  
Intellectual Property

 
(a)  
Supplier warrants and represents to UBS and UBS Affiliates that to the best of
Supplier’s knowledge as of the date of delivery:

 
(i)
use or possession by UBS or the UBS Affiliates of any Products, Services and/or
Work Products or Supplier’s Pre-Existing Intellectual Property shall not subject
UBS or the UBS Affiliates to any claim for infringement of any Intellectual
Property Rights of any third party; and

 
(ii)
the Work Products, excluding UBS Pre-Existing Intellectual Property will be
either (A) original works of authorship of Supplier or those acting on its
behalf; or (B) licensed to Supplier with full right and authority to sub-license
in accordance with the provisions of the Master Agreement and/or any Agreement.

 
(b)  
UBS represents and warrants that the use or possession by Supplier of UBS
Software, UBS Systems or UBS Pre-Existing Intellectual Property as per the terms
of the Master Agreement and/or any Agreement shall not subject Supplier to any
claim for infringement of any Intellectual Property Rights of any third party.

 
6.4.  
Security
 
Supplier warrants and represents to UBS and UBS Affiliates that:

 
(i)
the use of Products or provision of the Services shall not permit any
unauthorized access to or cause any loss or damage to UBS Systems, UBS
Pre-Existing Intellectual Property, any Work Products (where such Work Products
are owned by UBS in accordance with the Master Agreement or the applicable
Agreement) or Confidential Information belonging to UBS; and

 
 
15/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(ii)
it shall comply with any security obligations set out in: the UMA, the
applicable Schedule(s), Supply Orders and/or UBS Policies provided to Supplier
in writing or communicated to Supplier.; and

 
(iii)
Supplier will institute above industry standard safeguards to guard against the
unauthorized access, alteration, destruction or loss of UBS Data and/or UBS
Confidential Information. Supplier will propose security changes it deems to be
appropriate, subject to UBS’s acceptance via the applicable change control
process agreed between the Parties, which shall include a detailed risk
assessment and sign-off by the relevant UBS risk control functions. If the
safeguards specified in this clause 6.4 conflict with the UBS Policies in these
areas, the UBS Policies provided to Supplier in writing and/or communicated to
Supplier shall prevail. Supplier will, in any event, notify UBS if it considers
the UBS Policies are deficient.

 
6.5.  
CID and UBS Price Sensitive Information

 
(a)  
In processing CID and UBS Price Sensitive Information Supplier shall establish
and maintain adequate technical and/or procedural measures, the purpose of which
is to restrict and control access by Staff to such information, in order to
comply with relevant UBS Policies.

 
(b)  
Supplier warrants and represents to UBS and UBS Affiliates that:

 
(i)
it will protect and clearly identify CID and UBS Price Sensitive Information and
ensure that such information is processed separately from information that may
be processed for any other customer of Supplier; and

 
(ii)
it will put and keep in place, all technical, personnel and organizational
measures necessary to maintain the security and confidentiality of such CID and
UBS Price Sensitive Information.

 
6.6.  
Additional Warranties

 
(a)  
In regards to the Products, Services and Work Products, the warranty provisions
of the applicable Schedule shall apply to the respective Product, Service or
Work Product in addition to the warranties contained in this clause 6.

 
(b)  
Supplier hereby undertakes to be jointly and severally liable for all
obligations and liabilities accepted or incurred by its Affiliates under each
Agreement.

 
 
(c)  
Supplier will execute such form of guarantee as UBS may require to guarantee the
performance of Supplier’s Affiliates under any Agreement.

 
7.  
Intellectual Property

 
7.1.  
Pre-Existing Intellectual Property

 
(a)  
Each Party shall retain ownership of its Pre-Existing Intellectual Property.

 
(b)  
Subject to the terms of the Master Agreement and/or any Agreement, Supplier
grants UBS and the UBS Affiliates a perpetual, world-wide, royalty-free,
non-exclusive, transferable and non-revocable license to use, copy, and
sublicense and to permit the clients, potential clients, outsourcing companies
and contractors of UBS and UBS Affiliates to use Supplier’s Pre-Existing
Intellectual Property as is necessary for UBS to use the Work Products
incorporating Supplier’s Pre-Existing Intellectual Property or as is necessary
to gain the benefit of the Services, for the purposes for which such Work
Products were designed and intended. UBS agrees that it will not sublicense,
sell, use or transfer such Supplier’s Pre-Existing Intellectual Property on a
stand-alone basis.

 
(c)  
In the case that any Supplier Pre-Existing Intellectual Property licensed from a
third party is incorporated or provided in conjunction with in any Work Product,
Supplier warrants that it will have obtained any necessary authority, permission
or license from the relevant third party to grant a license in the same terms as
set out in clause 7.1(b) above. To the extent set out in a Supply Order, UBS
will be responsible for procuring any third party software which is necessary to
enable it to receive the benefit of the Services and which has been specifically
detailed in the relevant Supply Order. In the event that Supplier is to grant
UBS a license to any third party software, any additional license terms to those
set out above will be set out expressly in the relevant Supply Order.

 
 
16/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(d)  
UBS grants Supplier a royalty free, non-exclusive license to use the UBS
Pre-Existing Intellectual Property to the extent necessary to enable it to
provide the Services, and for no other purpose.

 
7.2.  
Intellectual Property in Work Products

 
(a)  
UBS shall upon the creation thereof, exclusively own all Intellectual Property
Rights in all Work Products. All original works of authorship created, developed
or modified by Supplier or its Staff during the course of the provision of any
Services provided to UBS are “works made for hire” under the applicable
copyright laws and shall become and remain the sole and exclusive property of
UBS. To the extent that all right, title, and interest in Intellectual Property
Rights in and to Work Product may not, by operation of law or equity, vest in
UBS, Supplier hereby irrevocably assigns (including by way of future assignment)
any and all right, title and interest in Intellectual Property Rights in and to
the Work Product to UBS, together with all causes of action for infringement,
misappropriation, or otherwise relating to any Intellectual Property Rights in
the Work Product and further, agrees to assist UBS and to execute, acknowledge
and deliver to UBS any requested affidavits and/or documents of assignment and
conveyance or perform any other act deemed reasonably necessary or desirable to
carry out the intended purposes of this clause 7.2, including but not limited to
assisting UBS in obtaining, procuring, registering, maintaining, protecting,
assigning, and enforcing Intellectual Property Rights in Work Products. To the
extent that any moral rights or rights equivalent or analogous to moral rights
do not vest in UBS as works made for hire or for any reason do not, by operation
of law or equity or by assignment, vest in UBS (or are not considered to be
assignable), Supplier hereby agrees to waive irrevocably or procure the
irrevocable waiver of any rights constituting or equivalent or analogous to
moral rights, for all uses including internal or external products, marketing,
and/or promotional materials that UBS or any UBS Affiliate may use, distribute,
or otherwise exploit.  Unless otherwise specified in the relevant Supply order,
UBS grants Supplier a limited, non-sub-licensable, non-dealable, royalty free,
non-exclusive license to use, the Work Products solely to the extent and for as
long as necessary for the purpose of performing the Services.

 
(b)  
Supplier shall promptly disclose in writing to UBS all copyright works or
designs originated, conceived, written or made by it alone or with others in the
performance of the Services and shall (to the extent that they do not
automatically vest in UBS by operation of law or pursuant to the Master
Agreement and/or any Agreement) hold them in trust for UBS until such rights
shall be fully and absolutely vested in UBS.

 
(c)  
Supplier shall (at the reasonable expense of UBS which shall be agreed by the
Parties in advance) execute such further documents and promptly provide such
assistance as UBS may reasonably request in order to:

 
(i)  
register UBS in any country as proprietor of any Intellectual Property Rights
subsisting in the Work Products; and

 
(ii)  
perfect the title of UBS to any Intellectual Property Rights subsisting in the
Work Products.

 
(d)  
Supplier shall procure that its Staff irrevocably and unconditionally waive in
favor of UBS any rights (including moral rights or rights equivalent or
analogous to moral rights), title or interests in and/or to the Work Products
immediately on creation and shall ensure that it appoints all Subcontractors on
terms which give effect to the provisions of this clause 7.2 in favor of UBS.

 
(e)  
If under the relevant Supply Order UBS owns such Work Product, Supplier shall,
as soon as reasonably practicable following creation thereof, deliver to UBS the
Products and Source Code to the Work Product and all documentation and
information as UBS may consider necessary to enable a person skilled in such
software to operate and maintain such Software.

 
(f)  
Unless otherwise requested by UBS, upon completion of the Services to be
performed under each Agreement or upon the earlier termination of such
Agreement, Supplier shall immediately turn over to UBS all Work Products
developed pursuant to such Agreement. All Work Products reduced to tangible form
shall bear UBS’s copyright and trade secret notices, or such other proprietary
notice as UBS may specify.

 
 
17/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(g)  
Supplier shall ensure that all Staff shall be bound by undertakings in
substantially the same terms as this clause 7.2.

 
7.3.  
Use of Know-how
 
Subject to clause 11.2 (Confidentiality), neither Supplier nor UBS shall be
prevented or restricted by the Master Agreement and/or any Agreement from
developing and using any techniques, ideas, concepts, information or know-how
relating to methods or processes of general application which can be recalled
only from the memories of the Staff or of UBS personnel.

 
8.  
Intellectual Property Rights Infringement Indemnity

 
(a)  
Should a third party claim that its Intellectual Property Rights are infringed
and initiate proceedings against UBS, UBS shall notify Supplier of this fact in
writing as soon as reasonably practicable (but the failure to do so shall not
relieve Supplier of any liability hereunder except to the extent Supplier has
been materially prejudiced therefrom). Supplier shall have sole control over the
defense and settlement of such claims at its own expense but shall not, without
UBS's prior written consent (not to be unreasonably withheld), consent to entry
of any judgment or enter into any settlement which (A) does not include, as an
unconditional term, the grant by the claimant to UBS of a release of all
liabilities in respect of such claims or (B) otherwise adversely affects the
rights of UBS. Supplier shall likewise be obligated to provide full support to
UBS in order to successfully defend such third party claims, by providing among
other things all necessary information and documents. Notwithstanding the
foregoing, UBS may participate in the defense and settlement of the claim at its
own expense

 
(b)  
Supplier shall indemnify, defend, and hold harmless UBS, UBS Affiliates, and UBS
Persons for all damages awarded and/or costs imposed as a result of a judgment
or settlement, provided these costs were not caused by gross negligence of UBS.
However, before UBS makes concessions and/or concludes a settlement, it shall
request Supplier to provide its comments; otherwise any claim for reimbursement
shall be reduced by the amount increased as a result of this omission. In any
case, UBS shall hereby be indemnified and held harmless by Supplier for its own
related expenses and lawyer's fees.

 
(c)  
In the event that any copyright and/or other Intellectual Property Rights of
third parties are infringed or an infringement is credibly claimed creating a
risk that UBS is legally enjoined from using the Product, Services or Work
Products either in whole or in part, UBS shall have the option to:

 
(i)
arrange that Supplier provide UBS with the right in dispute; or

 
(ii)
have developed, at the expense of Supplier, a modified and technically
equivalent Product, Service or Work Product which does not infringe rights of
third parties
 

 
Assuming Supplier accomplishes one of the foregoing (1) or (ii) successfully
with no more than two weeks from the first notice of the infringement claim,
however delivered or realized, then the limits on liability specified in Section
9.2 will apply to any claims which UBS may subsequently assert for damages or
losses incurred as a result of infringing use prior to the point at which it had
been successfully addressed,
 
Any cost caused to UBS as a result of a migration shall be borne by
Supplier.  The right to claim further loss or damage shall be reversed.  Such
claims by UBS for monetary damages and/or reimbursement of related costs shall
be subject to the limitation on liability specified above only in those
instances where the actions in (i) or (ii) have been successfully taken to
resolve the infringing activity,.
 
Except as otherwise specified in this Section (c), the foregoing shall be in
addition to, and not in limitation of, any other remedies available to UBS in
law or equity or under the Master Agreement and/or any Agreement.
 
(d)  
The indemnity in this clause 8 shall not apply to any infringement to the extent
that it is exclusively and necessarily due to Supplier having followed a design
or instruction furnished or given by UBS in circumstances where Supplier could
not reasonably have been expected to avoid such infringement, or UBS combines
the Products with such products which Supplier has clearly stated in the
relevant Supply Order would cause such an infringement.

 
 
18/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(e)  
If at any time any allegation of infringement of third party and/or proprietary
rights is made in respect of the UBS Pre-Existing Intellectual Property, UBS
Software or UBS Systems, Supplier shall notify UBS of this fact in writing
within thirty (30) calendar days (but the failure to do so shall not relieve UBS
of any liability hereunder except to the extent UBS has been materially
prejudiced therefrom), and UBS may, at its expense, modify or replace the same
so as to avoid the infringement and Supplier will ensure that UBS is provided
with all reasonable assistance required to exercise such right. In the event of
any third party claim being made against Supplier by virtue of its use of any
UBS Pre-Existing Intellectual Property, UBS Software or UBS Systems in
accordance with the provisions of the Master Agreement and/or any Agreement (and
which does not itself arise as a result of any Services provided by Supplier),
UBS shall have the option to (A) compensate Supplier for all reasonable losses
and expenses it incurs in connection with such claim, or (B) defend such claims
at its own expense.

 
9.  
Remedies and Liabilities

 
9.1.  
Neither Party excludes or limits its liability to the other for fraud or for
death or personal injury resulting from its negligence, or for any breach of any
warranties as to title.

 
9.2.  
Subject to clause 9.1 above and clause 9.3 below but otherwise notwithstanding
anything to the contrary contained elsewhere in the Master Agreement and/or any
Agreement, the aggregate liability of each Party in each Contract Year for
claims made by the other in that Contract Year in respect of loss or damage
arising out of or in connection with any breach of that Party’s obligations
under each Agreement whether arising for breach of contract, tort, or negligence
shall not exceed the greater of:

 
(i)
the cumulative amount of Charges invoiced by Supplier to UBS under the relevant
Agreement;

 
(ii)
four times the amount of Charges invoiced by Supplier to UBS under the relevant
Agreement during the quarter preceding the claim; or

 
(iii)
$20 million

 
Subject always to clause 9.1 in no event shall either Party be liable to the
other for indirect, punitive, exemplary, or consequential loss or consequential
damages.
 
9.3.  
Exceptions from Limitation of Liability
 
The preceding limitation of liability provisions in clause 9.2 shall not apply
to: (i) a breach by either Party of clause 6.4 (Security) or clause 11
(Confidentiality and Data Protection); (ii) the liability of Supplier for
indemnity obligations in relation to tax payments in clause 5.24; (iii) claims
resulting from the loss or compromise of security or control over data,
including any liability arising out of the indemnity obligations relating to the
Data Protection Exhibit set out in clause 6.2(g);  (iv) Intellectual Property
Rights Infringement Indemnity in clause 8.

 
9.4.  
Remedies Cumulative
 
Except as otherwise expressly provided by the Master Agreement and/or any
Agreement, all remedies available to the Parties for breach of the Master
Agreement and/or any Agreement are cumulative and may be exercised concurrently
or separately and the exercise of any one remedy shall not be deemed an election
of such remedy to the exclusion of other remedies.

 
10.  
Term and Termination

 
10.1.  
Term

 
(a)  
The Master Agreement, shall commence on March 2, 2012, and shall have an initial
term of five (5) years, after which it shall automatically renew for additional
one year terms, unless and until terminated by either Party with ninety (90)
days written notice to the end of the respective term.

 
(b)  
In the Master Agreement, the terms and conditions of a Schedule shall commence
on the date specified therein and shall end or renew corresponding to clause
10.1(a), unless otherwise agreed in the respective Schedule.

 
 
19/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(c)  
An Agreement shall commence on its Effective Date and shall continue in force
for the duration specified therein, notwithstanding the termination or expiry of
the Master Agreement.

 
10.2.  
Termination by either Party

 
(a)  
Without prejudice to any right or remedy either Party may have against the other
for breach or non-performance of the Master Agreement and/or any Agreement,
either Party shall have the right by notice in writing to the other Party to
terminate with immediate effect all or any part of the Master Agreement and/or
any Agreement on or at any time after the happening of any of the following
events:

 
(i)
the other Party is unable to pay its debts as they fall due or admits inability
to pay its debts or if the value of the other Party’s assets falls below the
amount of its liabilities, taking into account contingent and prospective
liabilities; or

 
(ii)
the passing by the other Party of a resolution for its winding-up (except in
connection with a bona fide solvent business re-organization) or the making by a
court of competent jurisdiction of an order for the winding-up of the other
Party or the dissolution of the other Party; or

 
(iii)
the filing of a petition or other appropriate filing by a creditor or by the
Party itself requesting the opening of bankruptcy or winding up proceedings,
opening of bankruptcy or winding up proceedings against the other Party, the
making of a bankruptcy order or an administration order in relation to the other
Party; or

 
(iv)
the appointment of an administrator, receiver or an administrative receiver over
any of the other Party’s assets (or a person becoming entitled to do so); or

 
(v)
the taking possession, sale by an encumbrance of or attachment or the levy of
any distress, execution, sequestration or other such process  on any of the
other Party’s assets and which is not discharged within 14 days; or

 
(vi)
the granting of an adjournment on the opening of bankruptcy or winding-up
proceedings against the other Party; or

 
(vii)
the approval of a provisional or definitive moratorium of debt enforcement
(composition proceedings) of one Party or opening of similar proceedings against
the other Party; or

 
(viii)
the lack of or improper appointment of any corporate body of the legal entity of
the other Party, where the corporate bodies are required under the applicable
law of said legal entity; or

 
(ix)
the other Party makes or commences negotiations in respect of an arrangement or
composition with its creditors generally or making an application to a court of
competent jurisdiction for protection from its creditors generally (or any class
of them), except in connection with a bona fide solvent business
re-organization; or

 
(x)
if the other Party’s performance during a Force Majeure Event is not resumed
within ninety (90) days (or such other period as may be specified in a Supply
Order) of its suspension under the provisions of clause 12.4 (Force Majeure).

 
10.3.  
Termination by UBS

 
(a)  
UBS shall have the right by notice in writing to Supplier to terminate with
immediate effect all or any part of the Master Agreement and/or any Agreement on
or at any time after the happening of any of the following events:

 
(i)
if Supplier commits a material or persistent breach of any of the terms and
conditions set out in the Master Agreement and/or any Agreement provided that
where such breach is capable of remedy Supplier has been notified in writing of
the breach and has not cured it within thirty (30) days of receipt of such
notice. For the avoidance of doubt, any breach by Supplier of its obligations of
confidentiality regarding UBS or any UBS Affiliate’s Confidential Information
will automatically be deemed to be a material breach. For the purposes of this
clause a breach shall be considered capable of remedy if time is not of the
essence in performance of the obligation and if Supplier can comply with the
obligation within the thirty (30) day notice period;

 
 
20/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(ii)
on either UBS or Supplier ceasing to carry on a material part of its business at
any time or disposing of all its assets or a substantial part of its assets;

 
(iii)
on a change of control of either Supplier or any Wholly Owned Affiliate not
otherwise notified to UBS by Supplier in advance and approved by UBS in writing;
in this clause “control” means the ability to direct the affairs of Supplier
whether by virtue of contract, ownership of shares or otherwise;

 
(iv)
if either UBS’s or Supplier’s ability to carry out its obligations under the
Master Agreement and/or any Agreement is prevented or substantially interfered
with by any regulation, law, decree or any act of state or other governmental
action or either UBS or Supplier is refused or has revoked any official or
regulatory license, authorization or permission necessary for the performance of
its obligations hereunder;

 
(v)
if Supplier is, at any time, the subject of an enforcement action by any
Regulator which prevents Supplier from lawfully performing its obligations under
the Master Agreement and/or any Agreement;

 
(vi)
if Supplier breaches clauses 6.4, 6.5 and 11;

 
(vii)
if any of the events referred to in this clause 10.3 occurs in respect of any of
Supplier’s Subcontractors;

 
(viii)
Supplier is indicted on allegations of material fraud or corruption (or if a
principal officer admits to either of the foregoing); or

 
(ix)
if Supplier persistently and repeatedly breaches its obligations under the
Master Agreement and/or any Agreement, irrespective of whether or not Supplier
subsequently remedies such breaches; or

 
(x)
if Supplier’s performance under the Master Agreement and/or any Agreement is
reasonably determined by UBS to be contrary to any UBS Policy;

 
(xi)
if Supplier breaches any Applicable Requirements; or

 
(xii)
if any act or omission of any Subcontractor would, if such act or omission had
been committed by Supplier itself, allow UBS to terminate the Master Agreement.

 
(b)  
Such termination shall take effect thirty (30) days after receipt of notice that
the other party intends to terminate and does not cure such condition within the
notice period either immediately or at such date as UBS shall specify in such
notice and the Parties agree that any termination by UBS under any of the
provisions listed above shall not result in the payment of any termination
Charges to Supplier.

 
10.4.  
Termination by Supplier

 
(a)
Other than as specified in clause 10.2, Supplier may terminate the applicable
Agreement by not less than one hundred and eighty (180) days prior written
notice to UBS, if UBS commits a material intentional infringement or
misappropriation of Supplier's proprietary rights and fails to cure such
misappropriation of rights within forty five (45) days after receipt of written
notice specifying such breach and Supplier's intention to terminate the Supply
Order. (For purposes of this clause “intentional“ shall mean infringement or
misappropriation undertaken at the direction of or with express approval from,
or the actual knowledge of, UBS's responsible management).

 
(b)
Supplier irrevocably waives any rights (other than those contractual rights
explicitly set out in the Master Agreement and/or any Agreement) that may be
available under applicable law or in equity to suspend performance or terminate
the Master Agreement and/or any Agreement for any reason.

 
 
21/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
10.5.  
Termination by Third Party Supplier
 
If a third party terminates an agreement with Supplier and the subject of such
agreement pertains to the Software and affects Supplier’s obligations under
Clause 4, then Supplier will either provide an alternative product or negotiate
a license on UBS’ behalf to any such third party product and  perform all acts
and execute all supplementary instruments or documents which may be reasonably
necessary to carry out the provisions of this Agreement.

 
10.6.  
Additional termination of Agreements
 
Any Agreement may also be terminated pursuant to the provisions of the
Schedule(s) applicable to the respective Agreement and/or the provisions
contained in the respective Supply Order itself.

 
10.7.  
Termination by UBS without cause
 
UBS may terminate the Master Agreement without cause on thirty (30) days prior
written notice to Supplier, without further penalty, obligation or liability to
UBS. UBS may terminate any Supply Order or Agreement without cause on thirty
(30) days prior written notice to Supplier, without further penalty, obligation
or liability to UBS as set out in clause 10.8 below.

 
10.8.  
Consequences of Termination

 
(a)  
Following the termination or expiration of the Master Agreement for any reason,
no further Supply Orders may be executed thereunder. The termination of the
Master Agreement shall not affect the validity of any Agreements constituted
thereunder prior to the termination date and the Master Agreement shall continue
to apply to any such Agreements even after termination of the Master Agreement.

 
(b)  
Following the termination of the Master Agreement or any Agreement for any
reason, Supplier shall promptly deliver to UBS at Supplier's expense (on media,
in formats and to such address as may be specified by UBS) or return to UBS all
materials and copies thereof (whether in hard or electronic format) relating to
the UBS Confidential Information as well as all UBS Data together with a written
certificate of confirmation from a senior authorized representative of Supplier
that it has complied with all of its obligations under the Master Agreement or
the respective Supply Order. If some UBS Data (e.g. information, software etc.)
cannot be returned it must be permanently deleted in accordance with ISO27001
with a written certificate of confirmation from a senior authorized
representative of Supplier that it has complied with ISO27001. The costs
incurred thereby shall be borne by Supplier;

 
(c)  
Following the termination of the Master Agreement or any Agreement for any
reason, if requested by UBS, at Supplier’s then-current daily rates, Supplier is
to provide such services as are reasonably required to allow the Services to
continue so far as possible without interruption so as to facilitate the orderly
transfer of the Services to UBS or any of its designees or a successor supplier.

 
(d)  
Supplier acknowledges that UBS and its Affiliates may be required by its
regulators to ensure that they are able to continue to carry on their business
notwithstanding the occurrence of any insolvency related event in relation to
another UBS Affiliate.  Accordingly, Supplier agrees, on behalf of itself and
its Affiliates, that following any termination by Supplier or any Supplier
Affiliate of all or any part of the Master Agreement or any Agreement, for the
happening of any of the events specified in clauses 10.2 (a)(i) to (viii) in
relation to UBS or any UBS Affiliate, Supplier and its Affiliates will, if
requested by UBS or any of its Affiliates, continue to provide the Products
and/or Services for such period as UBS or the UBS Affiliates may reasonably
require, on the same terms and conditions as such Products and/or Services were
provided prior to termination, provided that the UBS entity or entities
receiving such Products and/or Services continues to pay to the Supplier or its
Affiliate (as the case may be) the Charges that were payable for such Products
and/or Services prior to termination.

 
(e)  
The consequences of termination of an Agreement shall further be governed by the
provisions contained in the respective Supply Order and the Schedule(s)
applicable to such Agreement.

 
(f)  
The provisions regarding Warranties (clause 6), Intellectual Property (clause
7), Intellectual Property Rights Infringement Indemnity (clause 8) and Remedies
and Liability (clause 9), Consequences of Termination (clause 10.8) and
Confidentiality and Data Protection (clause 11),  and Miscellaneous (clause 12)
shall survive the termination or expiration of the Master Agreement or any
Agreement.

 
 
22/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
11.  
Confidentiality and Data Protection

 
11.1.  
Data Protection
 
To effect the purposes of the Master Agreement and/or any Agreement, UBS, UBS
Affiliates and/or third parties may from time to time provide Supplier with
Personal Data. Supplier shall comply with all applicable data protection and
data privacy laws and regulations in its storage, use, transfer and processing
of any Personal Data. In this clause, “data protection laws and regulations”
means any laws, regulations, rules, guidelines or standards relating to data
protection, banking secrecy, confidentiality, data security, data privacy or
similar matters from any supranational, federal, national, state, provincial or
local government, any financial or other regulator (whether established by
legislation or otherwise) having jurisdiction over UBS or a UBS Affiliate in any
relevant territory, or any other body having power to require compliance with
the law, regulation, rule, guideline or standard concerned. Personal Data shall
constitute Confidential Information for the purposes of the Master Agreement
and/or any Agreement. In the event Supplier processes Personal Data on behalf of
UBS as a Data Processor, the Parties shall be bound by the provisions set out in
Exhibit 3 (Data Protection Exhibit).

 
11.2.  
Confidentiality

 
(a)  
For the term of the Master Agreement and/or any Agreement and following its
termination, both Parties generally undertake to treat any Confidential
Information in a confidential manner, and neither to convey or disclose such
data or information to third parties nor to use it for purposes other than for
the performance of the Master Agreement and/or any Agreement. This shall include
but not be limited to the obligation to ensure, as far as technically feasible
according to state-of-the-art technology, that no unauthorized third party can
access any such data or information through network and/or database online
access. This obligation of confidentiality shall not apply to information that:

 
(i)
is disclosed by UBS to any UBS Persons  to the extent that such disclosure is
reasonably necessary for the purpose of the Master Agreement and/or any
Agreement or for evaluating the Master Agreement and/or any Agreement, provided
that UBS shall ensure that the UBS Recipient complies with UBS’s obligations of
confidentiality under the Master Agreement and/or any Agreement; or

 
(ii)
is disclosed by Supplier, subject to clause 11.3, to any Staff or other Supplier
Persons to the extent that such disclosure is reasonably necessary for the
purpose of the Master Agreement and/or any Agreement, provided that Supplier
shall ensure that Supplier Recipient complies with Supplier’s obligations of
confidentiality under the Master Agreement and/or any Agreement; or

 
(iii)
that can be proved by the receiving Party to have been in the public domain at
the date it was disclosed to a third party; or

 
(iv)
is lawfully or properly obtained by the receiving Party from a person who is
without obligation of confidentiality; or

 
(v)
comes into the public domain otherwise than through the default or negligence of
the receiving Party; or

 
(vi)
the receiving Party can demonstrate was independently developed by the receiving
Party without reference to the Confidential Information of the other Party; or

 
(vii)
by virtue of the regulations of any recognized stock exchange upon which the
receiving Party’s securities  (or those of its Wholly Owned Affiliate) are
listed, provided that where permitted by such body the other Party is given
prompt notice thereof; or

 
(viii)
is requested in a lawful and legally binding manner to be disclosed by a
competent court, regulator or a body having similar authority over the receiving
Party provided that where permitted by such body the other Party is given prompt
notice thereof; or

 
(ix)
is required to be disclosed by Applicable Requirements provided that where
permitted by such body the other Party is given prompt notice thereof; or

 
(x)
is requested to be disclosed by UBS or on its behalf to its auditors (whether
internal or external) and other third parties who have the right to require that
UBS supply the relevant information and, subject to the same entering into a
confidentiality agreement with UBS; or

 
(xi)
is disclosed to benchmarking companies which have entered into a confidentiality
agreement with UBS to protect such information.

 
 
23/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(b)  
Supplier shall not disclose the content of its specific activity for UBS and the
findings or information of any kind received during the delivery of Products
and/or Services for UBS.

 
(c)  
Both Parties acknowledge that breach by it of this clause 11 may cause
irreparable injury to the other Party, which injury will be inadequately
compensable in damages. Accordingly, each Party is entitled to the remedies of
injunction, specific performance and other equitable relief in respect of any
actual breach or threatened breach of the terms of the Master Agreement and/or
any Agreement in addition to any other legal remedies which may be available,
without the necessity of proving actual damages or posting of security or a
bond.

 
(d)  
Neither party makes any representation or warranty, express or implied, with
respect to its Confidential Information.

 
(e)  
Except as expressly set out in the Master Agreement and/or any Agreement,
nothing contained in the Master Agreement and/or any Agreement shall be
construed as granting any right or license to either Party’s Confidential
Information or to any invention or discovery derived from or improvement made to
such Confidential Information, whether conceived or created prior to or after
the date of the Master Agreement and/or Agreement.

 
(f)  
Each party’s obligations to retain the confidentiality of the other party’s
trade secrets shall survive any termination or expiration of the Master
Agreement and/or Agreement.

 
(g)  
Supplier indemnifies and holds harmless UBS Persons and shareholders against all
liability, claims, demands, fines, losses and expenses, including reasonable
legal fees, arising out of a failure by Supplier to comply with the terms of
this clause 11.

 
11.3.  
Restricted Countries
 
Supplier acknowledges that it has been advised by UBS that UBS and certain UBS
Affiliates are regulated as financial institutions under applicable local laws
or regulations (including banking secrecy, confidentiality, data protection,
outsourcing or offshoring). This may require additional technical, personal
and/or organizational measures from Supplier to comply with the applicable local
legal or regulatory requirements, such measures to be specified in the
applicable Supply Order.

 
12.  
Miscellaneous

 
12.1.  
Access to records
 
Supplier shall, for a period of ten (10) years from creation, promptly provide
UBS with, or cause UBS to be promptly provided with, reasonable access to all
records pertaining to the Products and/or Services, to the extent necessary or
reasonably useful for UBS in connection with any audit, investigation, dispute,
litigation or the preparation of filings required by Applicable Requirements,
relating to UBS and its Affiliates.

 
12.2.  
Notices and Communications

 
(a)  
In proving service of a notice or document under the Master Agreement and/or any
Agreement it shall be sufficient to prove that an envelope containing the notice
or document was properly addressed and delivered by courier or posted as a
prepaid, first class or airmail, recorded delivery letter:

 
(i)
to Supplier at the address specified in the Supply Order;

 
(ii)
to UBS at the address specified in the Supply Order as well as a copy to the UBS
Legal department

         
or at any other address or to any other fax number or addressee as it may have
notified to the other Party in accordance with this clause.
 
(b)  
Unless there is evidence that it was received earlier, such notice or document
shall be deemed to have been served:

 
(i)
if delivered by courier, when left at the address referred to above;

 
 
24/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(ii)
if sent by post to an address within the country of postage, two Business Days
(in the city of the recipient) after posting it; or

 
(iii)
if sent by post to an address outside the country of postage, five Business Days
(in the city of the recipient) after posting it.

 
(c)  
Supplier irrevocably appoints Supplier’s Chief Executive Officer at Cicero Inc.,
8000 Regency Parkway, Suite 542, Cary, NC 27518 to receive on its behalf service
of any action, suit or other proceedings in connection with the Master Agreement
and/or any Agreement. If any person appointed as process agent ceases to act for
any reason, Supplier shall notify UBS and shall promptly appoint another entity
incorporated within ten (10) days to act as its process agent and shall notify
UBS of the name and address of the replacement agent. Failing such appointment
and notification, UBS shall be entitled by notice to Supplier to appoint a
replacement agent to act on Supplier's behalf.

 
12.3.  
Escalation of Disputes and Complaints
 
Subject to any alternative procedure which may be set out in the relevant Supply
Order or the applicable Schedule:

 
(a)  
Any dispute arising out of or in connection with the Master Agreement and/or any
Agreement shall be referred by written notice:

 
(i)
first to the manager appointed by each Party who shall meet and endeavour to
resolve the dispute between them within five (5) Business Days of such notice;
and

 
(ii)
failing resolution of the dispute, to a senior representative of Supplier and a
senior representative of UBS (together the “Senior Representatives”) who shall
meet and endeavour to resolve the dispute between them within ten (10) Business
Days of such notice (the “Senior Representatives’ Meeting”). The joint written
decision of those Senior Representatives shall be binding on the Parties.

 
(iii)
If the appointed managers or Senior Representatives are unable to resolve the
dispute, the Parties shall, if both Parties agree, within five (5) Business Days
of the Senior Representatives’ Meeting refer the dispute to mediation in
accordance with the rules of the Centre for Dispute Resolution (CEDR) or such
other mediation provider agreed by the Parties. The Parties agree to hold such
mediation as soon as possible and in any event within one (1) month of the
Senior Representatives’ Meeting.

 
(b)  
Any complaint from any third party arising out of or in connection with the
Master Agreement and/or any Agreement shall be referred by written notice within
twenty-four (24) hours of receipt to the manager appointed by UBS.

 
12.4.  
Force Majeure

 
(a)  
Neither Party shall be liable to the other for any delay or non-performance of
its obligations under the Master Agreement and/or any Agreement arising from any
of the following: act of God, war, fire, flood, earthquake, explosion, acts of
terrorism, epidemic or pan-epidemic or civil commotion, strikes or lockouts or
labor disputes,  excluding, for the avoidance of doubt, strikes of Supplier’s
Staff or Malware or other items or events which should have been capable of
avoidance or mitigation in the exercise of appropriate business continuity or
disaster recovery measures (“Force Majeure Event”).

 
(b)  
Subject to the affected Party promptly notifying the other Party in writing of
the cause and the likely duration of the cause, the performance of the affected
Party’s obligations, to the extent affected by the cause, shall be suspended
during the period that the cause persists, subject to termination by either
Party in accordance with clause 10.2.

 
(c)  
The foregoing excuse from non-performance is conditioned upon such Party
continuing to use its best efforts to recommence performance whenever and to
whatever extent possible without delay, including through the use of alternate
sources, workaround plans, backup or emergency power, redundant
telecommunications circuits, or other means.

 
(d)  
Notwithstanding the foregoing, the acts or omissions of a Party's agents,
subcontractors, representatives, materialmen, suppliers or other third parties
providing products or services to such Party will not constitute a Force Majeure
Event (unless such acts or omissions are themselves the product of a Force
Majeure Event).

 
 
25/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(e)  
The occurrence of a Force Majeure Event does not excuse, limit or otherwise
affect Supplier's obligation to provide either normal recovery procedures or any
other disaster recovery services specified in the Master Agreement or in any
Agreement.

 
 
(f)  
The Party whose performance is prevented, hindered or delayed by a Force Majeure
Event will:

 
(i)
immediately notify the other Party of the occurrence of the Force Majeure Event
and describe in reasonable detail the nature of the Force Majeure Event and such
Party's good faith estimate of the likely duration of such Force Majeure Event;

 
(ii)
with the cooperation of the other Party, exercise all reasonable efforts to
mitigate the extent of any non-performance, hindrance or delay caused by a Force
Majeure Event and any adverse consequences of such Force Majeure Event,
including, in the case of Supplier, performance of required work or the
provision of the Services with the use of Supplier's qualified management or
other employees or Subcontractors (as permitted by the Master Agreement and/or
any Agreement), and cooperating with UBS's efforts to secure necessary
replacement services from third party vendors and suppliers; and

 
(iii)
immediately notify the other Party of the cessation of such Force Majeure Event.

 
(g)  
The provisions of this clause may be amended by further related provisions in
the applicable Schedule(s).

 
12.5.  
Insurance

 
(a)  
During the term of the Master Agreement and/or any Agreement, Supplier shall
maintain insurance coverage at its own cost and expense as follows:

 
(i)           Commercial General Liability insurance written on an occurrence
basis (including liability arising out of death, bodily injury or disease, for
products supplied and completed operations, contractual liability, personal and
advertising injury and loss of or damage to property and claimants costs &
expenses) with a limit of $5 million or more per occurrence but in all for
products liability, with a “cross liabilities” clause and naming UBS and its
Affiliates as an additional insured,
 
(ii)           Automobile Liability insurance (covering the ownership,
possession or use of any owned, non-owned and hired vehicles) with a limit of
cover for liability arising out of death or bodily injury and damage to property
of at least $5 million per occurrence or the statutory amount if greater
including a waiver of subrogation in favor of UBS and its Affiliates, with a
“cross liabilities” clause and naming UBS and its Affiliates as an additional
insured,
 
(iii)           Employer’s Liability insurance as required by statute or
otherwise with a minimum limit of $500,000.00 per occurrence or the sum required
by statute or regulation which ever is the greater for liability arising out of
death bodily injury or disease and claimants costs & expenses including a waiver
of subrogation in favor of UBS and its Affiliates covering all Staff engaged in
the provision of Services under the respective Agreement,
 
(iv)           Workers’ Compensation insurance with statutory limits in
compliance with all applicable laws and regulations including a waiver of
subrogation in favor of UBS and its Affiliates,
 
(v)           Crime/Fidelity coverage with a minimum limit $5 million  per
occurrence providing coverage for, but not limited to, Staff dishonesty (for
losses arising out of or in connection with any fraudulent or dishonest acts
committed by Staff, acting alone or in collusion with others), computer crime,
forgery and alteration,
 
(vi)           Professional Liability/Errors & Omissions insurance in the amount
of $5 million per occurrence for losses from wrongful acts arising from the
performance of professional services and
 
(vii)           All Risks Property damage insurance covering all real and
personal property of UBS and its Affiliates in the care custody or control of
the Supplier its servants or agents including whilst in transit for the full
reinstatement or replacement cost of the property with new including and a
waiver of subrogation in favor of UBS and its Affiliates.
 
(viii)           Loss of income/profit and additional cost of working cover as
appropriate following all risks of physical loss or damage to real or personal
property with an indemnity period of twelve months,
 
(ix)           a freight forwarders, warehouse keepers and carriers liability
policy covering legal liability for loss or damage to property and claimants
costs arising from wrongful acts in the performance of services with a limit of
indemnity of at least $500,000.00,
 
(x)           A policy covering legal liability for any real or personal
property in the suppliers care custody or control with a limit of indemnity of
at least $5 million,
 
 
26/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(b)  
The foregoing insurances are to be maintained with insurers licensed and
admitted where Supplier conducts business and with a minimum rating of Moody’s
A1 or S&P A+ or Fitch A.

 
(c)  
All policies maintained by Supplier pursuant to the Master Agreement and/or any
Agreement shall be primary and non-contributing with any insurance carried by
UBS and its Affiliates.

 
(d)  
If any of the above required insurance policies are written on a
claims-made/discovered basis, such policies shall be kept in force, through
either the purchase of an extended reporting period or renewal policy, for a
period of not less than three (3) years following the expiration or termination
of the Master Agreement and/or any Agreement.

 
(e)  
At the time of the execution of the Master Agreement and/or any Agreement and
prior to the performance of any work thereunder, Supplier shall provide
certificate(s) of insurance to UBS evidencing that the coverage required under
the Master Agreement and/or any Agreement is maintained and in force. Supplier
shall also provide renewal certificates to UBS at the time of each required
policy renewal throughout the term of the Master Agreement and/or any Agreement.
In addition, Supplier shall provide at least thirty (30) days written notice to
UBS prior to cancellation, non-renewal or material change to any of the policies
providing such coverage.

 
(f)  
The foregoing insurance requirements do not limit Supplier’s liability as set
forth elsewhere in the Master Agreement and/or any Agreement.

 
12.6.  
Waiver
 
No single or partial exercise, or failure or delay in exercising any right,
power or remedy by any Party shall constitute a waiver by that Party of, or
impair or preclude any further exercise of, that or any other right, power or
remedy arising under the Master Agreement, any Agreement or otherwise.

 
12.7.  
Amendments
 
No purported modification, amendment or waiver of the Master Agreement or any
Agreement shall be effective unless it is in writing and signed by two UBS
Authorized Personnel, where at least one is signed (or authorized) by SDM, and
an authorized representative of Supplier.

 
12.8.  
Assignment

 
(a)  
The Master Agreement and any Agreement shall not be assigned by Supplier without
the prior written consent of UBS, but nothing in the Master Agreement and/or any
Agreement shall prevent or restrict UBS from assigning, sub-licensing,
transferring or otherwise disposing of all or any of its rights or obligations
hereunder to a UBS Affiliate or to any legal entity which succeeds to all or
part of the business or assets of UBS or to any third party service provider
engaged by UBS to manage or supervise the Services. Any attempted assignment in
contravention of this clause shall be null and void.

 
 
The Master Agreement and any Agreement shall be binding upon any successors in
interest or title of the Parties.

 
12.9.  
Audit

 
(b)  
The Supplier shall, for a period of ten (10) years from creation, keep or cause
to be kept full and accurate records pertaining to the delivery of the Product,
Work Product and Services.

 
 
(c)  
Without prejudice to its other obligations under this Agreement, and no more
than once per calendar year, the Supplier shall permit UBS or its authorized
representatives or any representative of any relevant regulatory body (in any
case the "Auditor") to have access to the premises of the Supplier and any other
premises under the control of the Supplier or any Subcontractor and to:

 
a.
examine data and other records, documents or other relevant information relating
thereto or to the provision of the Product, Work Product and/or Services; and

 
b.
as for and receive explanations in respect to such matters from the Supplier,

 
 
27/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
to the extent necessary for the Auditor to be satisfied that the Supplier is
complying with the terms and conditions of this Agreement and any contractual
terms, regulations, statutory provisions and the like affecting UBS and touching
on this Agreement.  Any audit shall be conducted with a minimum of disruption to
Supplier's normal business operations.  All information disclosed by Supplier to
UBS during the course of such audit shall be deemed Confidential Information of
Supplier.

 
(d)  
Access shall be granted to the Auditors at any time during which the premises of
the Supplier or the relevant site is ordinarily open for business provided that
any authorized representative of UBS has first produced to the Supplier any
necessary authorizations from UBS and agrees to comply with all reasonable
requirements of the Supplier stipulated for the purpose of protecting the
confidentiality of the data systems or information of other users.

 
(e)  
UBS agrees to the best of their ability to keep accurate business records
relating to its use and deployment of the Product which will contain details
reasonably sufficient to establish compliance with granted license
entitlements.  Supplier may, but no more than one time per year, request a
certification from an Executive Officer in writing with a minimum of thirty (30)
days prior notice representing that UBS is compliant with the deployment of said
Product in the applicable Schedule.  If UBS fails to submit such Certification,
Supplier will provide written notice to UBS and UBS will have forty-five (45)
days to provide such Certification.

 
12.10.  
Publicity
 
Supplier shall not, without the prior written consent of UBS Brand Management
advertise or publicly announce it is providing, or has provided, Products or
Services to UBS, or otherwise use any trade name, trademark, service mark or
other information which identifies UBS in Supplier’s marketing and publicity
activities.

 
12.11.  
Responsible Supply Chain Management

 
(a)  
Supplier shall access the UBS Responsible Supply Chain Standard, which
incorporates standards on human rights, labor rights and environmental and
anti-corruption principles, on www.ubs.com/responsiblesupplychainstandard and
shall comply, and cause any Subcontractor to comply, with the principles set
forth therein, which are incorporated in the UMA by reference.

 
(b)  
Supplier shall promptly notify UBS of any circumstances affecting compliance
with the UBS Responsible Supply Chain Standard.

 
(c)  
UBS reserves the right to evaluate Supplier's compliance with the UBS
Responsible Supply Chain Standard and Supplier shall maintain written records of
the agreed documentation necessary to demonstrate its compliance.

 
12.12.  
Changes in Applicable Requirements
 
Supplier will identify the impact of changes in any Applicable Requirements on
the provision or use of the Services and the delivery or use of Products.
Supplier will notify UBS of such changes and will work with UBS to identify the
impact such changes have on (A) the performance of the Services or Products
supplied by Supplier, (B) the benefits UBS derives therefrom, and (C) the use of
the Services and/or Products by UBS. Supplier will promptly make any resulting
modifications to the Products and/or Services as reasonably necessary as a
result of such changes.

 
 
28/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
12.13.  
Governance
 
The Parties will comply with the contract governance process and procedures set
out in the relevant Schedule and/or Supply Order.

 
13.  
Signatures

 
 
 
Signed for and on behalf of UBS March  ___, 2012 by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
[Place, Date]
     
 
 
Signed for and on behalf of [Supplier] by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
   
March  ___, 2012
     

 
14.  
Exhibits

 
(a)  
The following Exhibits shall form an integral part of the UMA:

 
 
Exhibit 1:
List of Schedules

                    
 
Exhibit 2:
Declaration of staff member regarding data protection / privacy and client
confidentiality / bank secrecy obligations

 
 
Exhibit 3:
Data Protection Exhibit

 
 
Exhibit 4:
Restricted Country List

 
 
Exhibit 5:
Security Exhibit

 
(b)  
Exhibit 1 (List of Schedules) shall automatically be amended by any subsequent
Schedules executed by the Parties under the UMA.

 
 
29/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
Exhibit 1: List of Schedules
 
to the UBS Master Agreement concluded between UBS AG and Cicero, Inc.  dated
March 2, 2012.
 


 
 
1.    Services Schedule
 
2.    Consultancy Schedule
 
3.    Outsourcing Services Schedule
 
4.    Software Schedule (License, Maintenance & Development)
 
5.    Software as a Service Schedule
 
6.    Hardware Purchase Schedule
 
7.    Hardware Maintenance Schedule
 
8.    Training Schedule
 
 
 
30/42

--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit 2: Declaration of staff member regarding data protection / privacy and
client confidentiality / bank secrecy obligations
 
Last name
 
First name
 
Date of birth
 
Employer / Company (name, address)
 

 
As a bank, UBS AG (hereinafter: "UBS") is subject to particularly strict
obligations with regard to data protection/privacy requirements, non-disclosure/
confidentiality obligations in relation to its clients' and other persons' data.
These obligations also apply to me personally as a member of staff of the
Employer / Company which has entered into a contract with UBS ("Agreement") and
carries out work for UBS as set out in the Agreement.
 
I therefore acknowledge that I am bound by the following obligations as provided
for by the Agreement and/or applicable law:
 
Confidentiality
 
As a matter of principle all non-public information obtained in connection with
the Agreement must be treated confidentially in line with the applicable
confidentiality obligations under the Agreement. This applies in particular to:
 
§ all information concerning clients of UBS, including knowledge of whether or
not someone is a client of UBS (banking secrecy / client confidentiality);
§ any personal data of a person be it a client or any other person such as an
employee of UBS (data protection / privacy)
§ non-public information about the business of UBS, such as its organization,
operational and technical processes, infrastructure and systems (including
hardware and software), products and services, information on employees and
contractual relations with third parties (trade and business secrecy).
 
In particular, without the prior express consent of UBS, I must not:
 
§ procure information to someone for whom it is not intended;
§ make private use of information or enable third parties to do so;
§ put information at the disposal of third parties or make it available in any
manner whatsoever;
§ remove from the premises of UBS, in whole or in part, original business
documents or copies
 
thereof either on paper or (electronic) data carriers, to misappropriate such
documents in any other way or to make them available to third parties.
 
The duties of confidentiality shall unrestrictedly survive the termination of my
employment with the Employer / Company.
 
Data protection / privacy
 
When processing personal data, the provisions of the applicable data protection
/ privacy law and any other laws which govern the processing of personal data
must be adhered to.
 
In particular, personal data must only be collected and processed in a lawful
manner, must be processed in a proportionate manner consistent with the purposes
for which the data has been collected in line with the Agreement, be kept
up-to-date and accurate and not be retained for longer than needed for the
purposes for which it was originally collected. When processing personal data
the applicable security measures must be adhered to. Personal data may not be
transferred to other persons, unless expressly permitted under the Agreement.
 
UBS reserves the right to retain all messages, in particular emails and chat
messages ("Messages"). Messages are protected and accessed only in legally
justified cases. To the extent that I have access to UBS networks, UBS computers
or UBS removable media, I acknowledge I might be subject to measures to prevent
the unauthorized transmission of UBS information via electronic distribution
channels to external recipients or removable media, in particular by using
software to prevent or detect suspected data leakage or monitor information
transmission.
 
Possible sanctions in case of breach
 
A breach of the obligations set out in this Appendix may constitute a breach of
applicable law and lead to sanctions (imprisonment, penalty or fine) under
criminal law, claims for damages under civil law and may also impact my
employment relationship with the Employer / Company.

 
Place/Date: ___________________________________________________  Signature:
___________________________________________________________
 
 
31/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
Exhibit 3: Data Protection Exhibit
 
to the UBS Master Agreement concluded between UBS AG and Cicero, Inc.  dated
March 2, 2012.
 
1.  
Preamble

 
(1)
This document (“DP Exhibit“) specifies the data protection obligations of the
Parties in relation to the Processing of Personal Data within the scope of the
UBS Master Agreement concluded between UBS AG and Cicero, Inc.  dated March 2,
2012 (“UMA“), its applicable Schedules and Supply Orders.

 
(2)
This DP Exhibit applies to all activities in connection with the UMA, its
applicable Schedules and Supply Orders in which the Staff of Supplier or a third
party acting on behalf of Supplier Process Personal Data of UBS.

 
(3)
Each Party must appoint and notify in writing to the other Party an individual
who is authorized to respond to any enquiries concerning Processing of Personal
Data.

 
 
2.  
Definitions
 
Terms and references which are not defined in this DP Exhibit shall have the
same meanings as those contained in the UMA. In addition, in this DP Exhibit,
unless the context otherwise requires:
 
“Adequate Safeguards“ means the measures provided for by Article 26 (2) of the
Directive to compensate for the lack of protection, if a third country importing
Personal Data does not ensure an adequate level of protection; such safeguards
may in particular result from an international data transfer agreement
incorporating the standard contractual clauses between the data exporting and
the data importing party pursuant to Article 26 (4) in conjunction with Article
31 (2) of the Directive.
 
“CID“ or “Client Identifying Data“ means data provided from or relating to UBS
clients, prospects or employees (if they are UBS clients) which allows the
deduction of the existence of a banking relationship between the client and UBS.
Examples of such data fields are: name, address, e-mail information, publicly
available identifiers (e.g. phone or fax number), account number (Stamm/Master)
and (static) IP-addresses.
 
“Data Controller“ has the meaning set out in Article 2(d) of the Directive.
 
“Data Processor“ has the meaning set out in Article 2(e) of the Directive.
 
“Data Protection Laws and Regulations“ means laws and regulations regulating
data privacy and/or the Processing of Personal Data, in particular laws and
regulations implementing the Directive; “Data Protection Law or Regulation“
shall be construed accordingly.
 
“Data Subject“ means an identified or identifiable natural person as set out in
Art 2 (a) of the Directive, except that Data Subject shall also include (i)
persons other than living individuals and (ii) legal entities to the extent that
the Processing of a legal entity's Personal Data is regulated by a Data
Protection Law or Regulation.
 
“Directive“ means the Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
Processing of Personal Data and on the free movement of such data as updated
and/or amended from time to time.
 
“Personal Data“ means any information relating to a Data Subject such as data
relating to past, current or potential employees, clients, consultants,
contractors, or suppliers of UBS, as well as visitors to UBS websites (if the
individual is or can be identified), held in whatever form, that Supplier or a
Subcontractor processes in connection with the execution of the UMA, its
applicable Schedules and Supply Orders.
 
“Processing“ means any operation or set of operations which is performed upon
Personal Data, whether or not by automatic means, such as receipt, collection,
recording, organization, storage, adaptation or alteration, retrieval,
consultation, use, viewing, disclosure, transmission, dissemination or otherwise
making available, alignment or combination, blocking, erasure or destruction.
 
“Relevant Transfer“ means a transfer of Personal Data to an entity which is in a
country which (for the purposes of this DP Exhibit) does not provide an adequate
level of protection as required by the Data Protection Laws and Regulations.
 
“Restricted Country“ means, as the case may be, one or all of the countries
listed in Exhibit 5 (Restricted Countries List) with banking secrecy laws and/or
regulations that restrict cross-border access and/or transfer of records and
data containing CID as further specified in clause 3 of this DP Exhibit.
 
Terms defined in the Directive have the same meaning when used in this DP
Exhibit or, as the case may be, in the UMA, its applicable Schedules and Supply
Orders, unless otherwise defined in this DP Exhibit.

 
 
32/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
3.  
Obligations of Supplier

 
3.1.  
Compliance with laws and regulations: Supplier must comply with the Data
Protection Laws and Regulations applicable to Supplier. Supplier shall not by
any act or omission put UBS in breach of any of the Data Protection Laws and
Regulations.

3.2.  
Relevant Transfers: Irrespective of whether Supplier acts as a Data Controller
or as a Data Processor in the performance of the Services, it shall in any event
set up and observe and ensure that its Affiliates or Subcontractors carrying out
any Relevant Transfer on behalf of Supplier set up and observe Adequate
Safeguards to carry out any Relevant Transfer. Each act or omission of Supplier
or its Affiliates or Subcontractors in relation to the obligations set forth in
the Adequate Safeguards shall be deemed to be an act or omission of Supplier for
which Supplier is responsible. Supplier shall not make a Relevant Transfer
before such Adequate Safeguards have been set up. In case that Supplier does not
comply with this clause 3.2, UBS has the right to terminate all or any part of
the Master Agreement and/or any Agreement(s).

3.3.  
Purpose of Processing: Supplier acknowledges that UBS is the Data Controller in
respect of any Personal Data that Supplier processes in the course of providing
the Services. It is in UBS's sole and absolute discretion to determine the
purposes of Processing Personal Data, such purpose being defined in the Master
Agreement and/or any Agreement(s). Supplier represents and warrants that it must
carry out the Processing solely for the purposes agreed upon in the Master
Agreement and/or any Agreement(s) and that it must not otherwise Process any
Personal Data at any time and not keep them longer than is necessary for the
performance of the Master Agreement and/or any Agreement(s).

3.4.  
Supplier's Staff and other persons acting under Supplier's supervision: Supplier
must take reasonable steps to ensure the reliability of its Staff and any other
person acting under its supervision who may come into contact with, or otherwise
have access to and process, the Personal Data and represents and warrants that
any person it authorizes to have access to the Personal Data is bound by
contract or otherwise to respect the confidentiality and security of the
Personal Data, that any person acting under the authority of Supplier must be
made aware of and must comply with Supplier’s obligations under this DP Exhibit
and that Supplier can impose effective sanctions on any such person in case of
non-compliance.

3.5.  
Information requests from Data Subjects: Supplier represents and warrants that
it promptly notifies UBS of any queries from a Data Subject, regulator or any
other authority in relation to any Personal Data that Supplier processes as Data
Processor in the course of providing the Services.

3.6.  
Confidentiality / Non-Disclosure

(i)            General rule: As a matter of principle, Supplier must treat all
non-public information obtained in connection with the Master Agreement and/or
Agreement confidentially in line with the applicable confidentiality
obligations, which applies in particular to (1) all information concerning
clients of UBS, including knowledge of whether or not someone is a client of UBS
(banking secrecy / client confidentiality), (2) any personal data of a person be
it a client or any other person such as an employee of UBS (data protection /
privacy) and (3) non-public information about the business of UBS, such as its
organization, operational and technical processes, infrastructure and systems
(including hardware and software), products and services, information on
employees and contractual relations with third parties (trade and business
secrecy).
 
(ii)            Restricted Countries: Without the prior written consent of UBS
Supplier must not access or provide access to CID (in a Restricted Country) from
outside a Restricted Country or transfer or allow the transfer of any CID
outside a Restricted Country. In case that Supplier or Supplier’s Subcontractor
does not comply with this section, UBS has the right to terminate the Agreement.
 
(iii)   Transfer or disclosure of Personal Data: Supplier must not transfer or
disclose the Personal Data except: (i) where necessary to provide the Services
(as defined in the Agreement) other than using a Sub-contractor (if permitted by
UBS); or (ii) with the written authority of UBS; or (iii) when using a
Sub-contractor pursuant to clause 6 in this DP Exhibit; or (iv) when required by
applicable mandatory law, in which case Supplier must, where permitted by such
law, give UBS written notice prior to such transfer or disclosure so that UBS
can challenge such transfer or disclosure.
 
Supplier has to take all reasonable measures to prevent the transfer or
disclosure if such transfer or disclosure is not in compliance with applicable
law and to protect UBS's rights and position.
 
 
33/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
3.7.
Obligation to notify: Supplier must inform UBS without undue delay in case of
serious interruption in operations, suspicion of breaches of data protection or
other irregularities in Processing Personal Data.

 
3.8.
Copies of Personal Data: Supplier must not create any copies or duplicates of
Personal Data without UBS's previous written consent, unless such a creation is
necessary to provide and document the Services.

 
3.9.
Ownership and retention rights: The Personal Data, any copies or reproductions
made thereof remain UBS's property. Any right of retention of Supplier in
relation to the Personal Data without the express written consent of UBS is
excluded. Unless set out otherwise in the Agreement, upon request by UBS or in
any event, upon termination of the Agreement for any reason, Supplier must
return to UBS or upon request by UBS, destroy, all Personal Data of UBS in its
possession or under its control, except to the extent that such return or
destruction is prohibited by the laws or regulations applicable in the country
in which Supplier carries out the Processing. Where such a return or destruction
is prohibited, the remaining Personal Data must be kept confidential and no
longer be Processed by Supplier. Upon request by UBS, Supplier must confirm in
writing that it has complied with the obligations of this sub-section.

 
4.  
Obligations of UBS

 
4.1.  
UBS represents and warrants that the Personal Data provided to Supplier were
processed lawfully (e.g., lawful collection, compliance with obligation to
inform).

4.2.  
UBS shall not by any act or omission put Supplier or any Subcontractor in breach
of any of the Data Protection Laws and Regulations in connection with the
Processing of the Personal Data. Without prejudice to the foregoing, Supplier
shall not be held responsible for UBS's breach of Data Protection Laws and
Regulations.

4.3.  
Unless already specified in the Master Agreement and/or any Agreement(s), UBS is
obligated to instruct Supplier about the purpose of Processing Personal Data and
the data recipients.

4.4.  
UBS may inspect the results of Processing of Personal Data by Supplier and will
notify Supplier of any relevant errors or irregularities which are to be fixed
by Supplier.

 
5.  
Rights of the Data Subjects

 
5.1.  
Each Party acting as a Data Controller under the Master Agreement and/or any
Agreement(s) remains solely responsible for the adherence to the rights of the
Data Subjects (including information, correction, destruction, blocking).

5.2.  
The rights of the Data Subjects are to be asserted against the responsible Data
Controller. In the event of lawsuits against a Data Subject, the Data Controller
has the sole right of decision.

5.3.  
If UBS has an obligation under applicable data protection law to provide
information to the Data Subject about the Processing of his/her Personal Data,
Supplier acting as a Data Processor must make the relevant information available
to UBS and upon request by UBS provide such other assistance in order for UBS to
comply with the rights of the Data Subjects.

5.4.  
Supplier acting as a Data Processor must comply with all instructions from UBS
to rectify, delete and/or update any Personal Data.

 
6.  
Subcontractors

 
6.1.  
Supplier may use a Subcontractor to carry out the Processing only with the prior
written consent from UBS and after Supplier has entered into a contract with the
Subcontractor which includes terms equivalent to those in this DP Exhibit and
any additional terms UBS may require.

6.2.  
Supplier must ensure that each Subcontractor does not process any Personal Data
or CID in contravention of this DP Exhibit and the Data Protection Laws or
Regulations or other applicable laws, in particular that the Subcontractor
implements Adequate Safeguards.

 
 
34/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
7.  
Technical and organizational security measures

 
7.1.  
Supplier must implement such technical and organizational security measures for
Processing of any Personal Data as provided in the Master Agreement and/or any
Agreement(s) and must upon request from UBS provide evidence of the
implementation of such measures.

7.2.  
Supplier represents and warrants that it has in place and maintains at least the
following technical and organizational security measures commensurate with the
risks associated with the Processing of Personal Data:

7.2.1  
Premises Access Control: Unauthorized persons must be prevented from gaining
physical access to premises, buildings or rooms, where data Processing systems
are located which process Personal Data; persons are unauthorized if their
activity does not correspond to tasks assigned to them (examples of measures:
specifying authorized individuals; using badge readers; locking of rooms; video
surveillance and alarm devices with reference to access areas); exceptions may
be granted for the purpose of auditing the facilities to third party auditors as
long as they are supervised by Supplier and do not get access to the Personal
Data itself.

7.2.2  
Electronic Data Processing (EDP) System Access Control: Data Processing systems
must be prevented from being used without authorization (examples of measures:
assignment of user IDs for identification and user passwords for authentication;
firewalls).

7.2.3  
Data Access Control: Persons entitled to use a data Processing system must gain
access only to the data to which they have a right of access, and Personal Data
must not be read, copied, modified or removed without authorization in the
course of Processing or use and after storage (examples of measures: restriction
on access to files and programs based on a “need-to-know-basis“; prevention of
use/installation of unauthorized hardware and/or software; storing data carriers
in secured areas; establishing rules for the safe and permanent destruction of
data carriers that are no longer required).

7.2.4  
Data Transmission Control: Except as necessary for the provision of the Services
in accordance with the Master Agreement and/or any Agreement(s) Personal Data
must not be read, copied, modified or removed without authorization during
transfer or storage and it must be possible to establish to whom Personal Data
was transferred to (examples of measures: instructions for online or offline
transfer; encryption of data or transportation of data carriers in sealed
containers, shipping and delivery notes).

7.2.5  
Data Entry Control: It must be possible retrospectively to examine and establish
whether and by whom Personal Data have been entered into data Processing
systems, modified or removed (examples of measures: logging of administration
and user activities).

7.2.6  
Contractual Control: Personal Data being processed on commission must be
processed solely in accordance with the Master Agreement and/or any Agreement(s)
and related instructions of UBS (examples of measures: written instructions or
contracts; control of the contractual performance).

7.2.7  
Availability Control: Personal Data must be protected against accidental
destruction or loss (examples of measures: creating back-up copies stored in
specially protected environments or building reliable redundancies;
implementation of anti-virus software; creation of contingency plans or business
recovery strategies in case of water damage, lightning strike, power failure,
deficits of suppliers).

7.2.8  
Organizational Requirements: The internal organization of Supplier must meet the
specific requirements of data protection (examples of measures: designation of
Data Protection Officers; commitment of the employees to maintain
confidentiality; training of Staff on data privacy and data security;
realization of IT security concepts; notifications / authorizations regarding
Data Protection Authorities, as far as applicable). In particular, to avoid
accidental mixing of Personal Data, Supplier separates other data than that
belonging to UBS by technical and organizational measures from UBS's data
(examples of measures: physical or logical separation of data).

 
8.  
Right to audit and monitor

 
8.1.  
Upon request from UBS, for the purposes of audit or certification, or upon
request from UBS's regulator in relation to the supervision of UBS, Supplier
must provide relevant information on its data processing facilities, procedures,
and personnel used for the provision of the Services. UBS shall pay all
commercially reasonable costs of any such audit or certification.

8.2.  
UBS shall in particular be entitled, in consultation with Supplier and observing
a reasonable notice period, to audit and inspect Supplier’s working premises
during normal business hours and without creating a business interruption, to
satisfy itself that adequate measures are being taken to meet the technical and
organizational requirements of the Data Protection Laws and Regulations. UBS
acknowledges that Supplier owes a duty to its other clients to maintain
information relating to them confidential. Should Supplier need to limit UBS
access rights as a result of Supplier’s confidentiality obligations to its
clients, Supplier agrees to use all reasonable endeavors to provide such
alternative evidence as is necessary to allow UBS to perform a satisfactory
audit under this provision.

 
 
35/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
9.  
Other, General Provisions

 
9.1.  
Supplier has to inform UBS without undue delay, if Supplier has to reasonably
anticipate that data of UBS in Supplier's possession or under its control is
threatened with seizure or confiscation (e.g. through bankruptcy or settlement
proceedings or actions of a third party). Supplier must initiate all reasonable
measures to protect UBS's rights and position, in particular inform all involved
bodies and persons that authority over the data lies with UBS.

 
9.2.  
Changes and amendments to this DP Exhibit and all of its components, including
any assurances by UBS, require written agreement and an explicit statement that
they represent a change or amendment to these conditions. The same applies to
the waiving of this formal requirement.

 
 
 
 
Signed for and on behalf of UBS AG by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
March ___, 2012
     
 
 
Signed for and on behalf of Cicero, Inc.  by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
   
March ___, 2012
     



 
 
36/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
Exhibit 4: Restricted Countries List
 
to the UBS Master Agreement concluded between UBS AG and Cicero, Inc.  dated
March 2, 2012.
 
 

  EMEA:  Jersey, Luxembourg, Monaco, Switzerland         APAC:  China, Korea,
Singapore         AMERICAS:   Bahamas, Cayman Islands, Mexico

 
UBS is authorized to unilaterally amend this list of Restricted Countries by
giving Supplier written notice of any such amendment at any time.
 
 
 
Signed for and on behalf of UBS AG by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
March __, 2012
     
 
 
Signed for and on behalf of Cicero, Inc.  by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
   
March __, 2012
     



 
 
 
37/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
Exhibit 5: Security Exhibit
 
to the UBS Master Agreement concluded between UBS AG and Cicero, Inc.  dated
March 2, 2012
 
1.  
Preamble

 
(1)
This document (“Security Exhibit“) specifies the data security obligations of
Supplier in relation to the processing of UBS Data within the scope of the UBS
Master Agreement concluded between UBS AG and Cicero, Inc. dated March 2, 2012,
(“UMA“), its applicable Schedules and Supply Orders.

 
(2)
This Security Exhibit applies to all activities in connection with the UMA, its
applicable Schedules and Supply Orders in which the Staff of Supplier or a third
party acting on behalf of Supplier process UBS Data.

 
(3)
Terms and references which are not defined in this Security Exhibit shall have
the same meanings as those contained in the UMA.

 
2.  
Obligations of Supplier. As at the commencement date of the UMA as per clause
10.1(a) thereof, Supplier shall have implemented, to UBS' written approval, and
shall thereafter maintain current, a comprehensive security policy (“Security
Policy“) that satisfies the requirements set forth below. Supplier shall notify
UBS of any material change in its Security Policy.

 
3.  
Objectives. Supplier’s Security Policy shall ensure that Supplier:

 
(a)  
Protects the confidentiality, integrity, and availability of all UBS Data;

(b)  
Protects against accidental, unauthorized, or unlawful access, copying, use,
processing, disclosure, alteration, transfer, loss or destruction of the UBS
Data. Where access to UBS Data is permitted, Supplier shall not copy, download
or store the UBS Data on any desktop, server or other device without UBS’s prior
written approval; and

(c)  
Complies with and implements UBS’s policies dealing with security, procedures
and standards notified to Supplier from time to time (the “UBS Security
Policies”).

 
4.  
Risk Assessment. Supplier shall perform regular (and in any event no less
frequently than at every twelve month intervals) risk assessments (“Risk
Assessments”) that:

 
(a)  
Identify reasonably foreseeable threats that could result in unauthorized
access, copying, use, processing, disclosure, alteration, transfer, loss or
destruction of any of the UBS Data;

(b)  
Assess the likelihood of these threats occurring, and the potential damage that
might result, taking into consideration the sensitivity of the relevant types or
categories of UBS Data (and any special risks or issues identified by UBS);

(c)  
Assess the sufficiency of the security measures, policies, and procedures,
information systems, technology, and other arrangements that Supplier has in
place to control such risks; and

(d)  
Are provided in a manner and format agreed to by UBS, based on at least the same
security and operational risks for new products, services, processes and
technologies introduced to the UBS environment or otherwise used to deliver
services to UBS.

 
Supplier shall notify UBS in advance of any Risk Assessments and shall provide
UBS with the written results, upon request. Supplier shall perform an additional
Risk Assessment whenever requested by UBS to do so. UBS shall pay Supplier's
reasonable costs of performing such additional Risk Assessments, save where the
Risk Assessment was required to assess whether Supplier had sufficiently
resolved a vulnerability in its systems or processes, in which case Supplier
shall bear the cost of the Risk Assessment. Supplier agrees that all new
products, services, processes and technologies introduced to the UBS environment
will be approved in writing by the relevant UBS risk control functions.
 
 
38/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
5.  
Security measures. Based on such Risk Assessment and the requirements of the
Master Agreement and/or any Supply Order, Supplier shall develop (or modify, as
appropriate), implement and maintain appropriate security measures and
procedures (which shall be reflected in an updated Security Policy, to be
provided to UBS for UBS's written approval) so as to achieve the objectives set
forth in clause 3 above and to manage and control the risks identified during
the Risk Assessment, commensurate with the sensitivity of the UBS Data, as well
as the complexity and scope of the activities of Supplier pursuant to the Master
Agreement and/or any Supply Order. UBS reserves the right, and Supplier agrees,
to perform penetration tests and/or other network or infrastructure assurance
activities.

 
Such security measures and procedures shall include physical, technical, and
organizational safeguards appropriate to: (1) the nature of the UBS Data
involved, including the quality, quantity, and age of the data, and the
sensitivity of the data, (2) the significance of the processing to the
protection of privacy, (3) the nature of the risks and the harm that might
result from the threats identified during the Risk Assessment, and (4) the state
of the art, state of technological development, and the security techniques
available.
 
Supplier shall also be responsible for performing the following non-exhaustive
obligations:
 
(a)  
Physical security measures



(1)  
Physical security and access control –  Ensuring that all systems hosting UBS
Data and/or providing services on behalf of UBS are maintained in a physically
secure environment that ensures an unbroken barrier to unauthorized access, and
that access restrictions at physical locations containing UBS Data, such as
buildings, computer facilities, and records storage facilities, are designed and
implemented to permit access only to authorized individuals, and to detect any
unauthorized access that may occur, including 24 x 7 security personnel at all
relevant locations (“UBS Secure Area”).



(2)  
Physical security for media – Implementing and maintaining appropriate security
measures and procedures to protect, and prevent the unauthorized viewing,
copying, alteration or removal of any media containing UBS Data, wherever
located.



(3)  
Media destruction – Implementing and maintaining appropriate security measures
and procedures to destroy removable media containing UBS Data that is no longer
used, or alternatively (with UBS's prior written consent) to render UBS Data on
such removable media unintelligible and not capable of reconstruction by any
technical means before re-use of such removable media is allowed.



(4)  
Shredding - Implementing and maintaining appropriate security measures and
procedures to secure confidential disposal of all paper waste generated in
supplying the Services by cross shredding, either by Supplier or through a
reputable Subcontractor approved by UBS in accordance with clause 4.4 of the
UMA.

 
(b)  
Technical Security Measures



(1)  
Access controls on information systems – Implementing and maintaining
appropriate security measures and procedures to ensure that access to all
systems hosting UBS Data and/or being used to provide services to UBS shall be
protected through the use of access control systems that uniquely identify each
individual requiring access, grant access only to authorized individuals and
based on the principle of least privileges, prevent unauthorized persons from
gaining access to UBS Data, appropriately limit and control the scope of access
granted to any authorized person, and log all relevant access events. These
security measures and procedures shall include Supplier implementing and
maintaining:



(i)  
Access rights policies – appropriate policies and procedures regarding the
granting of access rights to UBS Data, in order to ensure that only the
personnel expressly authorized by UBS in writing may create, modify or cancel
the rights of access of the Staff. Supplier shall maintain an accurate and up to
date list of all Staff who have access to the UBS Data and shall have the
facility to promptly disable access by any individual Staff.

 
 
39/42

--------------------------------------------------------------------------------

Exhibit 10.1

 
(ii)  
Authorization procedures for persons entitled to access – appropriate security
measures and procedures to establish and configure authorization profiles in
order to ensure that personnel will only have access to the UBS Data and
resources they need to know to perform their duties, and that they are only able
to access the UBS Data within the scope and to the extent covered by their
respective access permission. Staff working on development must not normally
have access to production systems. For occasional and essential support
purposes, such Staff may be granted special access for a limited period of time
provided such access is managed, appropriately authorized and logged.



(iii)  
Authentication credentials and procedures – appropriate security measures and
procedures for strong authentication of authorized Staff, including the
following:

·  
All systems shall prevent access by unauthorized users;

·  
New passwords shall be communicated to users in a secure manner, with an
appropriate proof of identity check of the intended users. Usernames and
passwords supplied by UBS for the purpose of accessing any UBS Systems and/or
UBS Data shall be for the sole use of a specific person and shall not be shared
with or divulged to any other person;

·  
Passwords shall not be stored or transmitted in readable form;

·  
When privileged access (e.g. root or superuser level access) is granted to
systems which handle UBS Data and/or are used to provide Services, such access
shall be for a limited duration only and shall be fully logged;

·  
Systems shall not go into production until all Staff have received appropriate
documentation and training, including:

o  
the handling of security breaches;

o  
the management of emergency access support for Supplier’s developers; and

o  
procedures to follow when Staff forget their password.



(iv)  
Access control from outside the UBS Secure Area – appropriate security measures
and procedures to prevent Supplier’s information systems or UBS Data from being
accessed by unauthorized persons from outside the UBS Secure Area.



(v)  
Access monitoring – appropriate security measures and procedures for monitoring
all access to Supplier’s information systems and UBS Data and for monitoring
additions, alterations, deletions, and copying of UBS Data, including:

·  
Making available to UBS, on request, all logs and records; and

·  
Maintaining full records of system or applicable access attempts, both
successful and failed.



(vi)  
Intrusion detection/prevention and Malware – appropriate security measures and
procedures (i) to ensure that UBS Data, assets and/or systems being used to
provide Services is protected against the risk of intrusion and the effects of
Malware, and (ii) to monitor each and every instance of access to Supplier’s
assets and information systems and to UBS Data to detect the same, and to
promptly respond to the same.



(vii)  
Prohibited devices - appropriate policies and procedures to ensure that the
following devices are not used on UBS Systems or any equipment used for the
provision of the Services or otherwise in connection with the provision of the
Services, unless approved by UBS:

·  
Network connections;

·  
Connection to the internet;

·  
Dial-in access;

·  
Equipment such as laptops or additional workstations;

·  
Wireless equipment;

·  
Software;

·  
USB memory sticks;

·  
Network sniffing devices;

·  
Data capture devices;

·  
Traffic analysis devices or network management tools;

·  
Mass storage devices;

·  
Other removable media; and

·  
Other technologies that are similar to the above or provide analogous
functionality.

 
 
40/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(viii)  
Unused network ports - appropriate policies and procedures to ensure that all
unused network ports are disabled or disconnected.



(ix)  
Prohibited functionality - appropriate policies and procedures to ensure that
all functionality that allows the extraction and storage of UBS Data is
disabled. Examples include, but are not limited to the following:

·  
Local drive access or mapping; and

·  
Redirection of COM, LPT, and USB ports.



(2)  
Data management controls – Implementing and maintaining appropriate security
measures and procedures to ensure that UBS Data and UBS Systems are managed
properly. These security measures and procedures shall include Supplier
implementing and maintaining:



(i)  
UBS Systems – appropriate policies and procedures to ensure that UBS Systems are
used by Supplier only for the purposes specified in the UMA, the applicable
Schedule(s) and/or any Supply Order.



(ii)  
UBS production data - appropriate policies and procedures to ensure that where
access is given to production UBS Data, Supplier's Staff and Subcontractors
shall not copy, download or store production UBS Data on any desktop, server or
other device at any Location, in Supplier’s or its Staff’s possession or
otherwise, unless otherwise agreed to in writing by UBS.



(iii)  
Data input control –appropriate security measures and procedures to ensure that
it is possible to check and establish whether, when, and by whom UBS Data has
been input into Supplier’s information systems, or accessed, copied, modified,
or removed.



(iv)  
Data processing control –appropriate security measures and procedures to ensure
that UBS Data may only be processed in accordance with the UMA and the
applicable Schedule(s) and/or any Supply Order, and to ensure that data
collected for different purposes can be processed separately, including the
following:

·  
Production systems shall not depend on development infrastructure;

·  
No production data shall be used for development testing;

·  
The development of new application or system software shall be kept separate
from the production environment.



(v)  
Data integrity controls –appropriate security measures and procedures to protect
the integrity of the UBS Data, to prevent the unauthorized recording, alteration
or erasure of UBS Data, and to ensure that it is subsequently possible to
determine when, by whom and which UBS Data were recorded, altered or erased.



(vi)  
Data encryption –appropriate security measures and procedures to ensure that UBS
Data is encrypted or protected by other technical means, where appropriate, so
that it cannot be read, copied, changed or deleted by unauthorized persons while
in storage and while it is being transferred electronically or transferred or
saved on a data medium.



(vii)  
Link encryption - appropriate security measures and procedures to ensure that
all data and voice links between Supplier and UBS are encrypted using a method
approved in writing by UBS. Encryption must be applied across the whole link
between UBS and the UBS Secure Area.



(viii)  
Data transfer, transport, and transmission Control –appropriate security
measures and procedures to ensure the verification and tracing of the
locations/destinations to which the UBS Data are transferred by utilization of
Supplier’s data communication equipment/devices.



(ix)  
Data destruction –appropriate security measures and procedures to destroy UBS
Data when appropriate and in accordance with the UMA, the applicable Schedule(s)
and/or any Supply Order.



(x)  
Data availability control –appropriate security measures and procedures in order
to ensure data availability, including procedures to ensure that UBS Data are
protected from accidental destruction or loss, and against loss of data caused
by a power shortage or interruptions in the power supply.



(xi)  
Software patching –appropriate security measures and procedures in order to
ensure the regular update and patching of all computer software to eliminate
vulnerabilities and remove flaws that could otherwise facilitate security
breaches.



(xii)  
Change control procedures –appropriate security measures and procedures to
protect the UBS Data in the event of changes to, movement of, or replacement of
any hardware, computer component, software, or information related to the
processing of UBS Data, including emergency changes. Any emergency changes which
need to be made by Supplier which bypass any of the elements of the established
change control process shall be controlled and logged by Supplier, and Supplier
shall take commercially reasonable steps to keep such emergency changes to a
minimum, to the extent possible within its reasonable control.



(xiii)  
Infrastructure management – appropriate security measures and procedures - to
demonstrate careful infrastructure management with a robust change control
process.



(xiv)  
Backup, retention, and recovery –appropriate backup and recovery security
measures and procedures in order to ensure data availability in the event of
loss of data or information systems from any cause.



 
41/42

--------------------------------------------------------------------------------

Exhibit 10.1
 
(c)  
Organizational Security Measures

 
(1)  
Responsibility – Implementing and maintaining appropriate security measures and
procedures to ensure assignment of responsibility for information security
management to appropriate skilled and senior Staff.

 
(2)  
Qualification of Staff – Implementing and maintaining appropriate security
measures and procedures to ensure the reliability, technical expertise, and
personal integrity of all Staff who have access to Supplier’s information system
or UBS Data.

 
(3)  
Obligations of Staff – Implementing and maintaining appropriate security
measures and procedures in order to verify that any Staff accessing the UBS Data
knows his obligations and the consequences of any security breach.

 
6.  
Training and education. Supplier shall institute an appropriate training and
education program to ensure that the Staff are trained to, and will, implement
and comply with its Security Policy, and to ensure that they are adequately
aware of their responsibilities under the Security Policy.

 
7.  
Subcontractors. Whenever Supplier is authorized by UBS to use Subcontractors to
provide the Services under the Master Agreement, Supplier shall ensure that
Subcontractors comply with security measures commensurate with those described
in this Security Exhibit.

 
8.  
Incident management/escalation. Supplier shall develop and implement (and
require its Subcontractors to develop and implement) an incident response plan
for dealing with any security incidents, to be approved by UBS in writing,
including escalation paths to senior management based on the incident
classification or severity, incident contact lists, initial responses,
investigation log, system recovery, issue and eradication, reporting and review
and follow up procedures, including appropriate reports to regulatory and law
enforcement agencies. Supplier shall immediately report to UBS all incidents
that may in any way affect the operation of UBS or the confidentiality,
availability or integrity of UBS Data (including backed up data). Supplier shall
immediately disclose to UBS all attempted or actual malicious access to systems
or networks which provide access to the UBS Data or incidents where Supplier
suspects or detects that unauthorized persons or entities have gained access to
UBS Data. Supplier shall ensure that all Staff (including Subcontractors) fully
understand the process and conditions under which they are required to invoke
the appropriate incident response plans. Supplier acknowledges and agrees that
records of system activity and of handling of UBS Data may be evidence in the
event of a security breach or other inappropriate activity. Upon UBS’s
reasonable request, Supplier shall deliver these records to UBS for use in any
legal, investigatory or regulatory proceedings.

 
9.  
Review and investigations. Supplier shall promptly provide UBS with a copy of
any operational audit reports which have been completed by any independent
bodies, including any SAS-70 reports. Without prejudice to clause 8 (Right to
audit and monitor) of the Exhibit 3 (Data Protection Exhibit), UBS reserves the
right at any time (together with its external auditors or any regulatory
authority) to inspect any aspect of Supplier’s security measures and procedures
and to conduct its own security tests with respect to the UBS Data. Supplier
shall co-operate fully with any such inspections and tests and shall implement
any resulting recommendations within an agreed timeframe thereafter. Supplier
shall review the Security Policy regularly, and particularly following any
changes in Supplier’s information systems, in order to verify that the Security
Policy and controls set out therein remain accurate, comprehensive and up to
date. Where in UBS’s reasonable opinion, it is necessary to have UBS staff be
present on Supplier premises, Supplier agrees to accommodate the presence of any
UBS staff.



 
 
 
Signed for and on behalf of UBS AG by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
 
March ___, 2012
     
 
 
Signed for and on behalf of Cicero, Inc.  by:
 
 
 
 
__________________________
Signature
__________________________
[Name]
__________________________
[Function]
   
March __, 2012
     



 
 
42/42


--------------------------------------------------------------------------------